Exhibit 10.1

 

INVESTMENT AGREEMENT

BY AND BETWEEN

ALPHATEC HOLDINGS, INC.

AND

ECLIPSE ADVISORS, LLC

Dated

May 8, 2012



--------------------------------------------------------------------------------

THIS INVESTMENT AGREEMENT is entered into as of the 8th day of May 2012 (this
“Agreement”), by and between ECLIPSE ADVISORS, LLC (“Investor”), and ALPHATEC
HOLDINGS, INC., a corporation organized and existing under the laws of the State
of Delaware (the “Company”).

RECITALS

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company may issue and sell to the Investor and the
Investor shall thereupon purchase from the Company up to $25,000,000 of newly
issued shares of the Company’s common stock, $0.0001 par value (“Common Stock”);
and

WHEREAS, the offer and sale of the shares of Common Stock hereunder have been
registered by the Company in the Registration Statement, which has been declared
effective by order of the Commission under the Securities Act.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

ARTICLE I

CERTAIN DEFINITIONS

Section 1.1 Defined Terms. As used in this Agreement, the following terms shall
have the following meanings specified or indicated (such meanings to be equally
applicable to both the singular and plural forms of the terms defined).

“Acceptable Financing” shall have the meaning specified in Section 5.6(ii).

“Agreement” shall have the meaning specified in the preamble hereof.

“ATM” shall have the meaning specified in Section 5.6(ii).

“Base Prospectus” shall mean the Company’s prospectus, dated April 9, 2010, a
preliminary form of which is included in the Registration Statement, including
the documents incorporated by reference therein.

“Below Market Offering” shall have the meaning specified in Section 5.6(ii).

“Broker-Dealer” shall have the meaning specified in Section 5.13.

“Bylaws” shall have the meaning set forth in Section 4.3.

“Cancellation Closing Date” shall mean the Closing Date described in clause
(iii) of the definition of Closing Date.

“Cancellation Date” shall mean the date that a Cancellation Notice is deemed to
be received by the Investor in accordance with Section 2.3.



--------------------------------------------------------------------------------

“Cancellation Date Closing Adjusted Price” shall have the meaning specified in
Section 2.4.

“Cancellation Notice” shall mean a written notice from the Company to the
Investor with respect to the cancellation of a Put Notice.

“Charter” shall have the meaning set forth in Section 4.3.

“Closing” shall mean one of the closings of a purchase and sale of shares of
Common Stock pursuant to Section 2.3.

“Closing Certificate” shall mean the closing certificate of the Company in the
form of Exhibit C hereto.

“Closing Date” shall mean, with respect to a Closing, any of the following:
(i) the 16th day following the Put Date related to such Closing, (ii) the 31st
day following the Put Date related to such Closing or (iii) the day following
the Cancellation Date; or in each such case such other date as the Company and
Investor shall agree; provided that all conditions to such Closing have been
satisfied or waived on or before such applicable Closing Date. In the event that
a Closing Date falls on a day other than a Trading Day, then the Closing Date
shall be the next succeeding Trading Day.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Commission” means the Securities and Exchange Commission.

“Commitment Period” shall mean the period commencing on the Effective Date, and
ending on the earlier of (i) the date on which Investor shall have purchased Put
Shares pursuant to this Agreement for an aggregate Purchase Price of the Maximum
Commitment Amount, or (ii) the date occurring twenty four (24) months from the
date of commencement of the Commitment Period.

“Commitment Shares” shall have the meaning set forth in Section 9.1.

“Common Stock” shall have the meaning set forth in the preamble to this
Agreement.

“Company” shall have the meaning specified in the preamble to this Agreement.

“Current Market Price” shall mean, with respect to any particular measurement
date, the closing price of a share of Common Stock as reported on the Principal
Market for the Trading Day immediately preceding such measurement date.

“Current Report” shall have the meaning set forth in Section 2.7.

“Daily Trading Volume” in respect of a particular Trading Day means the daily
trading volume of the Common Stock for that Trading Day on the Principal Market
as reported by Bloomberg, L.P.



--------------------------------------------------------------------------------

“Disclosure Schedule” shall have the meaning set forth in the preamble to
Article IV.

“Dollar Amount Sold” shall have the meaning specified in Section 2.3.

“DTC” shall mean the Depository Trust Company.

“EDGAR” shall have the meaning set forth in Section 4.3.

“Effective Date” shall mean the date of this Agreement.

“Environmental Law” shall have the meaning specified in Section 4.15.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“Event Period” shall have the meaning specified in Section 7.2.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Exchange Cap” shall have the meaning specified in Section 6.2.

“FDA” shall have the meaning specified in Section 4.14(a).

“FINRA” shall mean the Financial Industry Regulatory Authority, Inc.

“First Closing Date” shall mean the Closing Date described in clause (i) in the
definition of Closing Date.

“Floor Price” shall be the amount set forth in a Put Notice by the Company as
the Floor Price.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as applied by the Company.

“Governmental Licenses” shall have the meaning specified in Section 4.14(a).

“Indebtedness” shall have the meaning specified in Section 4.9.

“Integration Notice” shall have the meaning specified in Section 5.6(ii).

“Intellectual Property” shall have the meaning specified in Section 4.14(b).

“Investment Amount” shall mean the dollar amount (within the range specified in
Section 2.2) to be invested by Investor to purchase Put Shares with respect to
any Put Notice as notified by the Company to Investor in accordance with
Section 2.2.

“Investor” shall have the meaning specified in the preamble to this Agreement.



--------------------------------------------------------------------------------

“Issuer Free Writing Prospectus” shall mean an “issuer free writing prospectus,”
as defined in Rule 433 promulgated under the Securities Act, relating to the
Shares that (i) is required to be filed with the Commission by the Company or
(ii) is exempt from filing pursuant to Rule 433(d)(5)(i) under the Securities
Act, in each case, in the form filed or required to be filed with the Commission
or, if not required to be filed, in the form retained in the Company’s records
pursuant to Rule 433(g) under the Securities Act.

“Material Adverse Effect” shall mean any effect on the business, operations,
properties, or financial condition of the Company that is material and adverse
to the Company and/or any condition, circumstance, or situation that would
prohibit or otherwise materially interfere with the ability of the Company to
enter into and perform its obligations under this Agreement; provided, however,
that none of the following, individually or in the aggregate, shall be taken
into account in determining whether a Material Adverse Effect has occurred or
insofar as reasonably can be foreseen would reasonably be expected to occur:
(i) changes in conditions in the United States or global capital, credit or
financial markets generally, including changes in the availability of capital or
currency exchange rates, provided such changes shall not have affected the
Company in a materially disproportionate manner as compared to other similarly
situated companies; (ii) changes generally affecting the medical technology or
biotechnology industries, provided such changes shall not have affected the
Company in a materially disproportionate manner as compared to other similarly
situated companies; (iii) any effect of the announcement of this Agreement or
the consummation of the transactions contemplated by this Agreement on the
Company’s relationships, contractual or otherwise, with customers, suppliers,
vendors, bank or commercial lenders, lessors, collaboration partners, employees
or consultants; (iv) the receipt of any notice that the Common Stock may be
ineligible to continue listing or quotation on the Principal Market, other than
a final and non-appealable notice that the listing or quotation of the Common
Stock on the Principal Market shall be terminated on a date certain; (v) any
foreseeable deterioration in the business, operations, properties or condition
(financial or otherwise) of the Company and/or its Subsidiaries substantially
resulting from (A) conditions or risks (including, without limitation, those
contained in the section entitled “Risk Factors” in the 2011 Form 10-K) existing
as of the Effective Date that are specifically set forth in any of the SEC
Documents or the Base Prospectus, (B) conditions or risks existing as of the
date of any Prospectus Supplement that are specifically set forth in such
Prospectus Supplement or (C) any of the matters set forth in the Disclosure
Schedule as of the Effective Date; and (vi) any decrease in the market price of
the Common Stock (but excluding herefrom any condition, occurrence, state of
facts or event underlying such decrease to the extent that such condition,
occurrence, state of facts or event otherwise would constitute a Material
Adverse Effect).

“Material Agreements” shall have the meaning specified in Section 4.16.

“Material Change in Ownership” shall mean the occurrence of any one or more of
the following: (i) the acquisition by any person, including any syndicate or
group deemed to be a “person” under Section 13(d)(3) of the Exchange Act, of
beneficial ownership, directly or indirectly, through a purchase, merger or
other acquisition transaction or series of transactions, of shares of capital
stock or other securities of the Company entitling such person to exercise, upon
an event of default or default or otherwise, 50% or more of the total voting
power of all series and classes of capital stock and other securities of the
Company entitled to vote generally in the election of



--------------------------------------------------------------------------------

directors, other than any such acquisition by the Company, any Subsidiary or any
employee benefit plan of the Company; (ii) any consolidation or merger of the
Company with or into any other person, any merger of another person into the
Company, or any conveyance, transfer, sale, lease or other disposition of all or
substantially all of the properties and assets of the Company to another person,
other than (a) any such transaction (x) that does not result in any
reclassification, conversion, exchange or cancellation of outstanding shares of
capital stock of the Company and (y) pursuant to which holders of capital stock
of the Company immediately prior to such transaction have the entitlement to
exercise, directly or indirectly, 50% or more of the total voting power of all
shares of capital stock of the Company entitled to vote generally in the
election of directors of the continuing or surviving person immediately after
such transaction or (b) any merger which is effected solely to change the
jurisdiction of incorporation of the Company and results in a reclassification,
conversion or exchange of outstanding shares of Common Stock solely into shares
of common stock of the surviving entity; (iii) during any consecutive two-year
period, individuals who at the beginning of that two-year period constituted the
Board of Directors (together with any new directors whose election to the Board
of Directors, or whose nomination for election by the stockholders of the
Company, was approved by a vote of a majority of the directors then still in
office who were either directors at the beginning of such period or whose
elections or nominations for election were previously so approved) cease for any
reason to constitute a majority of the Board of Directors then in office; or
(iv) the Company is liquidated or dissolved or a resolution is passed by the
Company’s stockholders approving a plan of liquidation or dissolution of the
Company. Beneficial ownership shall be determined in accordance with Rule 13d-3
promulgated by the Commission under the Exchange Act. The term “person” shall
include any syndicate or group which would be deemed to be a “person” under
Section 13(d)(3) of the Exchange Act.

“Maximum Commitment Amount” shall mean Twenty Five Million Dollars
($25,000,000).

“Maximum Put Amount” shall mean, with respect to any Put, the lower of
(a) $5,000,000 or (b) (i) 700% multiplied by (ii)(A) the average of the Daily
Trading Volume for the 30 Trading Days immediately preceding the Put Date
multiplied by (B) the average of the VWAP for the 30 Trading Days immediately
preceding the Put Date.

“Other Financing” shall have the meaning assigned to such term in
Section 5.6(ii) hereof.

“Other Financing Notice” shall have the meaning assigned to such term in
Section 5.6(ii) hereof.

“Permitted Free Writing Prospectus” shall have the meaning assigned to such term
in Section 5.8(ii) hereof.

“Restricted Period” shall have the meaning assigned to such term in
Section 5.10(i) hereof.

“Plan” shall have the meaning assigned to such term in Section 4.22 hereof.

“Price Reset Provision” shall have the meaning specified in Section 5.6(ii).

“Pricing Period” shall mean (i) with respect to the First Closing Date, the
period commencing on the first Trading Day following the Put Date and ending on
the Trading Day immediately preceding the First Closing Date, (ii) with respect
to the Second Closing Date, the period



--------------------------------------------------------------------------------

commencing on the First Closing Date and ending on the day preceding the Second
Closing Date and (iii) with respect to the Cancellation Closing Date shall mean
(A) if the Cancellation Closing Date precedes the First Closing Date, the period
commencing on the Put Date and ending on the day immediately preceding the
Cancellation Date or (B) if the Cancellation Closing Date is subsequent to the
First Closing Date, the period commencing on the First Closing Date and ending
on the day immediately preceding the Cancellation Date.

“Principal Market” shall mean the Nasdaq Global Select Market, the Nasdaq Global
Market, the Nasdaq Capital Market, the NYSE Euronext, the New York Stock
Exchange, the OTC Bulletin Board or other trading exchange or market (or any
successor to any of the foregoing), whichever is at the time the principal
trading exchange or market for the Common Stock.

“Prospectus” shall mean the Base Prospectus, as supplemented by any Prospectus
Supplement, including the documents incorporated by reference therein, together
with any Permitted Free Writing Prospectus.

“Prospectus Supplement” shall mean any prospectus supplement to the Base
Prospectus filed with the Commission pursuant to Rule 424(b) under the
Securities Act, including the documents incorporated by reference therein.

“Purchase Price” shall mean, with respect to any Put, 90% multiplied by the
average of the VWAP during the applicable Pricing Period or as otherwise
provided in Section 2.4.

“Put” shall mean the right of the Company to require the Investor to purchase
shares of Common Stock, subject to the terms and conditions of this Agreement.

“Put Date” shall mean any Trading Day during the Commitment Period that a Put
Notice is deemed delivered pursuant to Section 2.2(b).

“Put Notice” shall mean a written notice, substantially in the form of Exhibit A
hereto, to Investor setting forth the Investment Amount with respect to which
the Company intends to require Investor to purchase shares of Common Stock
pursuant to the terms of this Agreement.

“Put Shares” shall mean all shares of Common Stock issued or issuable pursuant
to a Put that has been exercised or may be exercised in accordance with the
terms and conditions of this Agreement.

“Reference Period” shall have the meaning specified in Section 5.6(ii).

“Registrable Securities” shall mean the (a) Put Shares, (b) the Commitment
Shares and (c) any securities issued or issuable with respect to any of the
foregoing by way of exchange, stock dividend or stock split or in connection
with a combination of shares, recapitalization, merger, consolidation or other
reorganization or otherwise.

“Registration Statement” shall mean the registration statement on Form S-3,
Commission File Number 333-164891, filed by the Company with the Commission
under the Securities Act for the registration of the Registrable Securities as
such Registration Statement may be amended and



--------------------------------------------------------------------------------

supplemented from time to time (including any related registration statements
filed pursuant to Rule 462(b) under the Securities Act), including all documents
filed as part thereof or incorporated by reference therein, and including all
information deemed to be a part thereof at the time of effectiveness pursuant to
Rule 430A, Rule 430B or Rule 430C under the Securities Act.

“Restricted Period” shall have the meaning specified in Section 5.10.

“SEC Document” shall mean: (1) all reports, schedules, registrations, forms,
statements, information and other documents filed by the Company with the
Commission pursuant to the reporting requirements of the Exchange Act, including
all material filed pursuant to Section 13(a) or 15(d) of the Exchange Act, which
have been filed by the Company since December 31, 2011 and which hereafter shall
be filed by the Company during the Commitment Period, including, without
limitation, the Current Report and the Form 10-K filed by the Company for its
fiscal year ended December 31, 2011 (the “2011 Form 10-K”), (2) the Registration
Statement, as the same may be amended from time to time, the Prospectus and each
Prospectus Supplement, and each Permitted Free Writing Prospectus and (3) all
information contained in such filings and all documents and disclosures that
have been and heretofore shall be incorporated by reference therein.

“Second Closing Adjusted Price” shall have the meaning specified in Section 2.4.

“Second Closing Date” shall mean the Closing Date described in clause (ii) in
the definition of Closing Date.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Shares” shall mean the shares of Common Stock issuable by the Company to the
Investor pursuant to this Agreement.

“Similar Financing” shall have the meaning specified in Section 5.6(ii).

“SOXA” shall have the meaning specified in Section 4.6(c).

“Subsidiary” shall mean any corporation or other entity of which at least a
majority of the securities or other ownership interest having ordinary voting
power (absolutely or contingently) for the election of directors or other
persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other Subsidiaries.

“Trading Day” shall mean a day on which the Principal Market shall be open for
business.

“Transaction Documents” shall mean this Agreement, the Exhibits hereto and the
other documents and instruments deliverable pursuant hereto.

“Transfer Agent” shall mean the transfer agent for the Common Stock (and to any
substitute or replacement transfer agent for the Common Stock upon the Company’s
appointment of any such substitute or replacement transfer agent).



--------------------------------------------------------------------------------

“VWAP” shall mean the daily volume weighted average price (based on a Trading
Day from 9:30 a.m. to 4:00 p.m. (New York time)) of the Company on the Principal
Market as reported by Bloomberg Financial L.P. using the AQR function.

“Warrant Value” shall mean the fair value of all warrants, options and other
similar rights issued to a third party in connection with an Other Financing,
determined by using a standard Black-Scholes option-pricing model using an
expected volatility percentage as shall be mutually agreed by the Investor and
the Company. In the case of a dispute relating to such expected volatility
assumption, the Investor shall obtain applicable volatility data from three
investment banking firms of nationally recognized reputation, and the parties
hereto shall use the average thereof for purposes of determining the expected
volatility percentage in connection with the Black-Scholes calculation referred
to in the immediately preceding sentence.

“2011 Form 10-K” shall have the meaning specified in clause (1) of the
definition of “SEC Document.”

ARTICLE II

PURCHASE AND SALE OF COMMON STOCK

Section 2.1 Investments. Upon the terms and conditions set forth herein
(including, without limitation, the provisions of Article VI), on any Put Date
the Company may exercise a Put by the delivery of a Put Notice. The number of
Put Shares that Investor shall purchase pursuant to such Put shall be determined
by dividing the Investment Amount specified in the Put Notice by the applicable
Purchase Price(s) with respect to such Put Notice.

Section 2.2 Delivery of Put Notice and Cancellation Notice.

(a) Put Notice. At any time and from time to time during the Commitment Period,
the Company may deliver a Put Notice to Investor, subject to the conditions set
forth herein; provided, however, that the Investment Amount identified in the
applicable Put Notice shall not be greater than the Maximum Put Amount and, when
taken together with any prior Put Notices, shall not exceed the Maximum
Commitment Amount. The Company shall not have the right to submit a Put Notice
at anytime that there is an outstanding Put Notice.

(b) Date of Delivery of Put Notice. A Put Notice shall be deemed delivered on
(i) the Trading Day it is received by facsimile or otherwise by Investor if such
notice is received on or prior to 12 noon New York time, or (ii) the immediately
succeeding Trading Day if it is received by facsimile or otherwise by Investor
after 12 noon New York time on a Trading Day or at anytime on a day which is not
a Trading Day.

(c) Date of Delivery of Cancellation Notice. A Cancellation Notice shall be
deemed delivered on (i) the Trading Day it is received by facsimile or otherwise
by Investor if such notice is received on or prior to 10 a.m. New York time, or
(ii) the immediately succeeding Trading Day if it is received by facsimile or
otherwise by Investor after 10 a.m. New York time on a Trading Day or at any
time on a day which is not a Trading Day. In the event that the



--------------------------------------------------------------------------------

Investor provides written notice to the Company of a designee to receive copies
of the Cancellation Notice, then simultaneously with sending the Cancellation
Notice to the Investor, the Company shall send written notice to such designee.
At the election of the Investor, the Cancellation Notice shall not be effective
in the event that the Investor provides written notice of a designee to the
Company and the Company does not simultaneously provide the Cancellation Notice
to such designee.

Section 2.3 Closings.

(a) On the First Closing Date, the Company shall sell and the Investor shall
purchase at the applicable Purchase Price the number of Put Shares equal to 50%
of the Investment Amount divided by the applicable Purchase Price.

(b) On the Second Closing Date, the Company shall sell and the Investor shall
purchase at the applicable Purchase Price the number of Put Shares equal to 50%
of the Investment Amount divided by the applicable Purchase Price (subject to
Section 2.4 below).

(c) In the event that the Investor desires to purchase Put Shares on the
Cancellation Closing Date, then on or before the Cancellation Closing Date, the
Investor shall provide written notice to the Company of the Closing together
with the dollar amount of shares of Common Stock which the Investor has sold in
accordance with the terms of this Agreement during the period commencing on the
later of the Put Date or the First Closing Date and ending on the day
immediately preceding the Cancellation Date (“Dollar Amount Sold”). In such
event on the Cancellation Closing Date, the Company shall sell and the Investor
shall purchase at the applicable Purchase Price the number of Put Shares equal
to the Dollar Amount Sold (but in no event shall the Dollar Amount Sold be more
than 50% of the Investment Amount for purposes of this sentence) divided by the
applicable Purchase Price or, if applicable under Section 2.4(b), the
Cancellation Date Closing Adjusted Price.

(d) On each Closing Date, the Company shall, or shall cause the Transfer Agent
to, electronically transfer the Put Shares purchased by the Investor by
crediting the Investor’s or its designees’ account at DTC through its
Deposit/Withdrawal at Custodian (DWAC) system, which Put Shares shall be freely
tradable and transferable and without restriction on resale, against payment
therefor to the Company’s designated account by wire transfer of immediately
available funds upon the receipt by the Investor of the Put Shares; provided
that if the Put Shares are received by the Investor later than 1:00 p.m. (New
York time), payment therefor shall be made with next day funds. As set forth in
Section 2.6, a failure by the Company to deliver such Put Shares shall result in
the payment of liquidated damages by the Company to the Investor. Each of the
Company and Investor shall deliver to each other all documents, instruments and
writings required to be delivered or reasonably requested by either of them
pursuant to this Agreement in order to implement and effect the transactions
contemplated herein.

Section 2.4 Alternative Calculation of Purchase Price on the Second Closing Date
and the Cancellation Closing Date.

(a) In the event that the average of the VWAP for the Trading Days during the 30



--------------------------------------------------------------------------------

days following the Put Date is lower than the average of the VWAP for the
Trading Days during the period commencing on the First Closing Date and ending
on the Trading Day immediately preceding the Second Closing Date, then (i) the
Purchase Price on the Second Closing Date shall be equal to 90% of the average
of the VWAP for the Trading Days during the 30 days following the Put Date (the
“Second Closing Adjusted Price”) and (ii) on the Second Closing Date the Company
shall deliver to the Investor the number of Put Shares equal to: (i) the
Investment Amount divided by the Second Closing Adjusted Price minus (ii) the
number of Put Shares issued to the Investor on the First Closing Date.

(b) In the event that the Cancellation Date occurs after the First Closing Date,
then this paragraph shall apply. In the event that the average of the VWAP for
the period commencing on the Put Date and ending on the Trading Day immediately
preceding the Cancellation Date is lower than the average of the VWAP for the
Trading Days during the period commencing on the First Cosing Date and ending on
the Trading Day immediately preceding the Cancellation Date, then the Purchase
Price on the Cancellation Closing Date shall be equal to 90% of the average of
the VWAP for the Trading Days commencing on the Put Date and ending on the
Trading Day immediately preceding the Cancellation Date (the “Cancellation Date
Closing Adjusted Price”).

Section 2.5 Cancellation Notice. In the event that the VWAP for a Trading Day
during the applicable Pricing Period is below the Floor Price specified by the
Company in the applicable Put Notice, then on or before the First Closing Date
or the Second Closing Date, as the case may be, the Company may cancel and
withdraw the Put Notice with respect to the shares of Common Stock to be issued
on such Closing Date; provided however, at the election of the Investor, the
Investor shall have the right to purchase on the Cancellation Closing Date
shares of Common Stock as set forth in Section 2.3(c).

Section 2.6 Liquidated Damages. If the Company issues a Put Notice and fails to
deliver the Put Shares to the Investor on the applicable Closing Date pursuant
to the terms of this Agreement and such failure continues for 10 Trading Days,
the Company shall pay the Investor, in cash (or, at the option of the Investor,
in shares of Common Stock which have not been registered under the Securities
Act valued at the applicable Purchase Price of the Put Shares failed to be
delivered; provided that the issuance thereof by the Company would not violate
the Securities Act or any applicable U.S. federal or state securities laws), as
liquidated damages for such failure and not as a penalty, an amount equal to
2.0% of the payment required to be paid by the Investor on such Closing Date for
the initial 30 days following such Closing Date until such shares of Common
Stock have been delivered, and an additional 2.0% for each additional 30-day
period thereafter until such shares of Common Stock have been delivered, which
amount shall be prorated for such periods less than 30 days and all such
issuances shall be subject to the Exchange Cap. Nothing in this Section 2.6
shall be deemed to impair the rights of the Investor to compel specific
performance by the Company of its obligations under this Agreement.

Section 2.7 Current Report; Prospectus Supplement. As soon as practicable, but
in any event not later than 5:30 p.m. (New York time) on the first Trading Day
immediately following the Effective Date, the Company shall file with the
Commission (i) a report on Form 8-K relating to the transactions contemplated
by, and describing the material terms and conditions of, this Agreement (the
“Current Report”), and (ii) a final Prospectus Supplement pursuant to Rule
424(b) under the Securities Act specifically relating to the transactions
contemplated by, and



--------------------------------------------------------------------------------

describing the material terms and conditions of, this Agreement, containing
information previously omitted at the time of effectiveness of the Registration
Statement in reliance on Rule 430B under the Securities Act, and disclosing all
information relating to the transactions contemplated hereby required to be
disclosed in the Registration Statement and the Prospectus, including, without
limitation, information required to be disclosed in the section captioned “Plan
of Distribution” in the Prospectus. The Current Report shall include a copy of
this Agreement as an exhibit and shall be incorporated by reference in the
Registration Statement. The Company heretofore has, provided (or will provide
to) the Investor a reasonable opportunity to comment on a draft of such Current
Report and Prospectus Supplement and has given (or will give) due consideration
to such comments. Pursuant to Section 5.9 and subject to the provisions of
Section 5.8, on the first Trading Day immediately following the last Trading Day
of the Pricing Period with respect to the Second Closing Date or the
Cancellation Closing Date, as the case may be, the Company shall file with the
Commission a Prospectus Supplement pursuant to Rule 424(b) under the Securities
Act disclosing the total number of Shares to be issued and sold to the Investor
thereunder, the total purchase price therefor and the net proceeds to be
received by the Company therefrom.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF INVESTOR

Investor represents and warrants to the Company that:

Section 3.1 Organization and Standing of the Investor. The Investor is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of New York.

Section 3.2 Authorization and Power. The Investor has the requisite limited
liability company power and authority to enter into and perform its obligations
under this Agreement and to purchase the Put Shares in accordance with the terms
hereof. The execution, delivery and performance of this Agreement by the
Investor and the consummation by it of the transactions contemplated hereby have
been duly authorized by all necessary limited liability company action, and no
further consent or authorization of the Investor, or its members is required.
This Agreement has been duly executed and delivered by the Investor. This
Agreement constitutes a valid and binding obligation of the Investor enforceable
against it in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership, or similar laws relating to, or
affecting generally the enforcement of, creditor’s rights and remedies or by
other equitable principles of general application.

Section 3.3 No Conflicts. The execution, delivery and performance by the
Investor of this Agreement and the consummation by the Investor of the
transactions contemplated herein do not and shall not (i) result in a violation
of such Investor’s charter documents, bylaws or other applicable organizational
instruments, (ii) conflict with, constitute a default (or an event which, with
notice or lapse of time or both, would become a default) under, or give rise to
any rights of termination, amendment, acceleration or cancellation of, any
material agreement, mortgage, deed



--------------------------------------------------------------------------------

of trust, indenture, note, bond, license, lease agreement, instrument or
obligation to which the Investor is a party or is bound, (iii) create or impose
any lien, charge or encumbrance on any property of the Investor under any
agreement or any commitment to which the Investor is party or under which the
Investor is bound or under which any of its properties or assets are bound, or
(iv) result in a violation of any federal, state, local or foreign statute,
rule, or regulation, or any order, judgment or decree of any court or
governmental agency applicable to the Investor or by which any of its properties
or assets are bound or affected, except, in the case of clauses (ii), (iii) and
(iv), for such conflicts, defaults, terminations, amendments, acceleration,
cancellations and violations as would not, individually or in the aggregate,
prohibit or otherwise interfere with the ability of the Investor to enter into
and perform its obligations under this Agreement in any material respect. The
Investor is not required under federal, state, local or foreign law, rule or
regulation to obtain any consent, authorization or order of, or make any filing
or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under this Agreement or to
purchase the Put Shares in accordance with the terms hereof.

Section 3.4 Information. All materials relating to the business, financial
condition, management and operations of the Company and materials relating to
the offer and sale of the Shares which have been requested by the Investor have
been furnished or otherwise made available to the Investor or its advisors
(subject to Section 5.12 of this Agreement). The Investor and its advisors have
been afforded the opportunity to ask questions of representatives of the
Company. The Investor has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Shares. The Investor understands that it (and not the
Company) shall be responsible for its own tax liabilities that may arise as a
result of this investment or the transactions contemplated by this Agreement.
The Investor is aware of all of its obligations under U.S. federal and
applicable state securities laws and all rules and regulations promulgated
thereunder in connection with this Agreement and the transactions contemplated
hereby and the purchase and sale of the Shares.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as set forth in the disclosure schedule delivered by the Company to the
Investor (which is hereby incorporated by reference in, and constitutes an
integral part of, this Agreement) (the “Disclosure Schedule”) or as set forth in
the SEC Documents, the Company hereby makes the following representations and
warranties to the Investor:

Section 4.1 Organization, Good Standing and Power. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has the requisite corporate power and authority to own,
lease and operate its properties and assets and to conduct its business as it is
now being conducted as described in the SEC Documents. The Company and each
Subsidiary is duly qualified as a foreign corporation to do business and is in
good standing in every jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except for
any jurisdiction in which the failure to be so qualified would not have a
Material Adverse Effect.



--------------------------------------------------------------------------------

Section 4.2 Authorization, Enforcement. The Company has the requisite corporate
power and authority to enter into and perform this Agreement and to issue and
sell the Put Shares in accordance with the terms hereof. Except for approvals of
the Company’s Board of Directors or a committee thereof as may be required in
connection with any issuance and sale of Put Shares to the Investor hereunder
(which approvals shall be obtained prior to the delivery of any Put Notice), the
execution, delivery and performance by the Company of this Agreement and the
consummation by it of the transactions contemplated hereby have been duly and
validly authorized by all necessary corporate action and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required. This Agreement has been duly executed and delivered by the Company and
constitutes a valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditor’s rights and remedies or by
other equitable principles of general application.

Section 4.3 Capitalization. The authorized capital stock of the Company and the
shares thereof issued and outstanding are as set forth in the SEC Documents as
of the dates reflected therein. All of the outstanding shares of Common Stock
have been duly authorized and validly issued, and are fully paid and
nonassessable. Except as set forth in the SEC Documents, as of the Effective
Date, no shares of Common Stock were entitled to preemptive rights or
registration rights and there were no outstanding options, warrants, scrip,
rights to subscribe to, call or commitments of any character whatsoever relating
to, or securities or rights convertible into or exchangeable for, any shares of
capital stock of the Company, other than those issued or granted in the ordinary
course of business. Except as set forth in the SEC Documents, there were no
contracts, commitments, understandings, or arrangements by which the Company is
or may become bound to issue additional shares of the capital stock of the
Company or options, securities or rights convertible into or exchangeable for
any shares of capital stock of the Company, other than those issued or granted
in the ordinary course of business. Except for customary transfer restrictions
contained in agreements entered into by the Company to sell restricted
securities or as set forth in the SEC Documents, as of the Effective Date, the
Company was not a party to, and it had no knowledge of, any agreement
restricting the voting or transfer of any shares of the capital stock of the
Company. Except as set forth in the SEC Documents, the offer and sale of all
capital stock, convertible or exchangeable securities, rights, warrants or
options of the Company issued prior to the Effective Date complied with all
applicable federal and state securities laws, and no stockholder has any right
of rescission or damages or any “put” or similar right with respect thereto that
would have a Material Adverse Effect. The Company has furnished or made
available to the Investor via the Commission’s Electronic Data Gathering,
Analysis and Retrieval System (“EDGAR”) true and correct copies of the Company’s
Certificate of Incorporation as in effect on the Effective Date (the “Charter”),
and the Company’s Bylaws as in effect on the Effective Date (the “Bylaws”).

Section 4.4 Issuance of Shares. The Put Shares to be issued under this Agreement
have been or will be duly authorized by all necessary corporate action and, when
paid for or issued in accordance with the terms hereof, the Put Shares shall be
validly issued and outstanding, fully paid and nonassessable, and, when the Put
Shares have been issued to the Investor, the Investor shall be entitled to all
rights accorded to a holder and beneficial owner of Common Stock.



--------------------------------------------------------------------------------

Section 4.5 No Conflicts. The execution, delivery and performance by the Company
of this Agreement and the consummation by the Company of the transactions
contemplated herein will not (i) result in a violation of any provision of the
Company’s Charter or Bylaws, (ii) conflict with, constitute a default (or an
event which, with notice or lapse of time or both, would become a default)
under, or give rise to any rights of termination, amendment, acceleration or
cancellation of, any material agreement, mortgage, deed of trust, indenture,
note, bond, license, lease agreement, instrument or obligation to which the
Company or any of its Subsidiaries is a party or is bound (including, without
limitation, any listing agreement with a Principal Market), (iii) create or
impose a lien, charge or encumbrance on any property of the Company or any of
its Subsidiaries under any agreement or any commitment to which the Company or
any of its Subsidiaries is a party or under which the Company or any of its
Subsidiaries is bound or under which any of their respective properties or
assets are bound, or (iv) result in a violation of any federal, state, local or
foreign statute, rule, regulation, order, judgment or decree applicable to the
Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries are bound or affected, except, in the case of
clauses (ii), (iii) and (iv), for such conflicts, defaults, terminations,
amendments, acceleration, cancellations, liens, charges, encumbrances and
violations as would not, individually or in the aggregate, have a Material
Adverse Effect. The Company is not required under federal, state, local or
foreign law, rule or regulation to obtain any consent, authorization or order
of, or make any filing or registration with, any court or governmental agency in
order for it to execute, deliver or perform any of its obligations under this
Agreement, or to issue and sell the Shares to the Investor in accordance with
the terms hereof (other than any filings which may be required to be made by the
Company with the Commission or its Principal Market subsequent to the Effective
Date, including but not limited to a Prospectus Supplement under Sections 2.7
and 5.9 of this Agreement, and any registration statement, prospectus or
prospectus supplement which has been or may be filed pursuant to this
Agreement).

Section 4.6 SEC Documents, Financial Statements.

(a) The Common Stock is registered pursuant to Section 12(b) or 12(g) of the
Exchange Act and, except as disclosed in the SEC Documents, as of the Effective
Date the Company had timely filed (giving effect to permissible extensions in
accordance with Rule 12b-25 under the Exchange Act) all SEC Documents since
January 1, 2009. The Company has delivered or made available to the Investor via
EDGAR or otherwise true and complete copies of the SEC Documents filed with the
Commission prior to the Effective Date (including, without limitation, the 2011
Form 10-K) and has delivered or made available to the Investor via EDGAR or
otherwise true and complete copies of all of the SEC Documents heretofore
incorporated by reference in the Registration Statement and the Prospectus. The
Company has not provided to the Investor any information which, according to
applicable law, rule or regulation, should have been disclosed publicly by the
Company but which has not been so disclosed, other than with respect to the
transactions contemplated by this Agreement. As of its filing date, each SEC
Document filed with the Commission and incorporated by reference in the
Registration Statement and the Prospectus (including, without limitation, the
2011 Form 10-K) complied in all material respects with the requirements of the
Securities Act or the Exchange Act, as applicable, and other federal, state and
local laws, rules and regulations applicable to it, and, as of its filing date
(or, if amended or superseded by a filing prior to the Effective Date, on the
date of such amended or superseded filing), such SEC Document did not contain
any untrue statement



--------------------------------------------------------------------------------

of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. Each SEC Document to
be filed with the Commission after the Effective Date and incorporated by
reference in the Registration Statement, the Prospectus and any Prospectus
Supplement required to be filed pursuant to Sections 2.7 and 5.9 hereof during
the Commitment Period (including, without limitation, the Current Report), when
such document becomes effective or is filed with the Commission, as the case may
be, shall comply in all material respects with the requirements of the
Securities Act or the Exchange Act, as applicable, and other federal, state and
local laws, rules and regulations applicable to it, and shall not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading.

(b) The financial statements, together with the related notes and schedules, of
the Company included in the SEC Documents comply as to form in all material
respects with all applicable accounting requirements and the published rules and
regulations of the Commission and all other applicable rules and regulations
with respect thereto. Such financial statements, together with the related notes
and schedules, have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved (except (i) as may be otherwise
indicated in such financial statements or the notes thereto or (ii) in the case
of unaudited interim statements, to the extent they may not include footnotes or
may be condensed or summary statements and are subject to normal year-end audit
adjustments), and fairly present in all material respects the financial
condition of the Company and its consolidated Subsidiaries as of the dates
thereof and the results of operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).

(c) The Company has timely filed with the Commission and made available to the
Investor via EDGAR or otherwise all certifications and statements required by
(x) Rule 13a-14 or Rule 15d-14 under the Exchange Act or (y) 18 U.S.C.
Section 1350 (Section 906 of the Sarbanes-Oxley Act of 2002 (“SOXA”)) with
respect to all relevant SEC Documents. The Company is in compliance in all
material respects with the provisions of SOXA applicable to it as of the date
hereof. The Company maintains disclosure controls and procedures required by
Rule 13a-15 or Rule 15d-15 under the Exchange Act; such controls and procedures
are effective to ensure that all material information concerning the Company and
its Subsidiaries is made known on a timely basis to the individuals responsible
for the timely and accurate preparation of the Company’s Commission filings and
other public disclosure documents. As used in this Section 4.6(c), the term
“file” shall be broadly construed to include any manner in which a document or
information is furnished, supplied or otherwise made available to the
Commission.

(d) To the Company’s knowledge, Ernst & Young LLP, who has expressed their
opinions on the audited financial statements and related schedules included or
incorporated by reference in the Registration Statement and the Base Prospectus
are, with respect to the Company, independent public accountants as required by
the Securities Act and are independent registered public accounting firms within
the meaning of SOXA as required by the rules of the Public Company Accounting
Oversight Board.



--------------------------------------------------------------------------------

Section 4.7 Subsidiaries. The 2011 Form 10-K sets forth each Subsidiary of the
Company as of the Effective Date, showing its jurisdiction of incorporation or
organization, and the Company does not have any other Subsidiaries as of the
Effective Date.

Section 4.8 No Material Adverse Effect. Since December 31, 2011, the Company has
not experienced or suffered any Material Adverse Effect, and there exists no
current state of facts, condition or event which would have a Material Adverse
Effect, except as disclosed in any SEC Documents filed since December 31, 2011.

Section 4.9 Indebtedness. The 2011 Form 10-K sets forth, as of December 31,
2011, all outstanding secured and unsecured Indebtedness of the Company or any
Subsidiary, or for which the Company or any Subsidiary has commitments through
such date. For the purposes of this Agreement, “Indebtedness” shall mean (a) any
liabilities for borrowed money or amounts owed in excess of $2,000,000 (other
than trade accounts payable incurred in the ordinary course of business),
(b) all guaranties, endorsements, indemnities and other contingent obligations
in respect of Indebtedness of others in excess of $2,000,000, whether or not the
same are or should be reflected in the Company’s balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(c) the present value of any lease payments in excess of $2,000,000 due under
leases required to be capitalized in accordance with GAAP. There is no existing
or continuing default or event of default in respect of any Indebtedness of the
Company or any of its Subsidiaries.

Section 4.10 Title to Assets. Each of the Company and its Subsidiaries has good
and marketable title to all of their respective real and personal property
reflected in the SEC Documents, free of mortgages, pledges, charges, liens,
security interests or other encumbrances, except for those indicated in the SEC
Documents or those that would not have a Material Adverse Effect. To the
Company’s knowledge, all real property leases of the Company are valid and
subsisting and in full force and effect in all material respects.

Section 4.11 Actions Pending. There is no action, suit, claim, investigation or
proceeding pending, or to the knowledge of the Company threatened in writing,
against the Company or any Subsidiary which questions the validity of this
Agreement or the transactions contemplated hereby or any action taken or to be
taken pursuant hereto or thereto. Except as set forth in the SEC Documents,
there is no action, suit, claim, investigation or proceeding pending, or to the
knowledge of the Company threatened in writing, against or involving the
Company, any Subsidiary or any of their respective properties or assets, or to
the knowledge of the Company involving any officers or directors of the Company
or any of its Subsidiaries, including, without limitation, any securities class
action lawsuit or stockholder derivative lawsuit, in each case which, if
determined adversely to the Company, its Subsidiary or any officer or director
of the Company or its Subsidiaries, would have a Material Adverse Effect.

Section 4.12 Compliance with Law. The business of the Company and the
Subsidiaries has been and is presently being conducted in compliance with all
applicable federal, state, local and foreign governmental laws, rules,
regulations and ordinances, except as set forth in the SEC Documents and except
for such non-compliance which, individually or in the aggregate, would not have
a Material Adverse Effect.



--------------------------------------------------------------------------------

Section 4.13 Certain Fees. No brokers, finders or financial advisory fees or
commissions shall be payable by the Company or any Subsidiary (or any of their
respective affiliates) with respect to the transactions contemplated by this
Agreement.

Section 4.14 Operation of Business.

(a) To the Company’s knowledge, the Company or one or more of its Subsidiaries
possesses such permits, licenses, approvals, consents and other authorizations
(including licenses, accreditation and other similar documentation or approvals
of any local health departments) (collectively, “Governmental Licenses”) issued
by the appropriate federal, state, local or foreign regulatory agencies or
bodies, including, without limitation, the United States Food and Drug
Administration (“FDA”), necessary to conduct the business now operated by it,
except where the failure to possess such Governmental Licenses, individually or
in the aggregate, would not have a Material Adverse Effect. To the Company’s
knowledge, the Company and its Subsidiaries are in compliance with the terms and
conditions of all such Governmental Licenses and all applicable FDA rules and
regulations, guidelines and policies, and all applicable rules and regulations,
guidelines and policies of any governmental authority exercising authority
comparable to that of the FDA (including any non-governmental authority whose
approval or authorization is required under foreign law comparable to that
administered by the FDA), except where the failure to so comply, individually or
in the aggregate, would not have a Material Adverse Effect. All of the
Governmental Licenses are valid and in full force and effect, except where the
invalidity of such Governmental Licenses or the failure of such Governmental
Licenses to be in full force and effect, individually or in the aggregate, would
not have a Material Adverse Effect. To the Company’s knowledge, as to each
product that is subject to FDA regulation or similar applicable legal provisions
in any foreign jurisdiction that is developed, manufactured, tested, packaged,
labeled, marketed, sold, distributed and/or commercialized by the Company or any
of its Subsidiaries, each such product is being developed, manufactured, tested,
packaged, labeled, marketed, sold, distributed and/or commercialized in
compliance with all applicable requirements of the FDA (and any non-governmental
authority whose approval or authorization is required under foreign law
comparable to that administered by the FDA), including, but not limited to,
those relating to investigational use, investigational device exemption,
premarket notification, premarket approval, good clinical practices, good
manufacturing practices, record keeping, filing of reports, and patient privacy
and medical record security, except where such non-compliance, individually or
in the aggregate, would not have a Material Adverse Effect. To the Company’s
knowledge, as to each product or product candidate of the Company or any of its
Subsidiaries subject to FDA regulation or similar legal provision in any foreign
jurisdiction, all manufacturing facilities of the Company and its Subsidiaries
are operated in compliance with the FDA’s Quality System Regulation requirements
at 21 C.F.R. Part 820, as applicable, except where such non-compliance,
individually or in the aggregate, would not have a Material Adverse Effect.
Except as set forth in the SEC Documents or the Registration Statement, neither
the Company nor any of its Subsidiaries has received any written notice of
proceedings relating to the revocation or modification of any such Governmental
Licenses or relating to a potential violation of, failure to comply with, or
request to produce additional information under, any FDA rules and regulations,
guidelines or policies which, if the subject of any unfavorable decision, ruling
or finding, individually or in the aggregate, would have a Material Adverse
Effect. Except as set forth in the SEC Documents or the Registration Statement,
neither the Company nor any of its Subsidiaries has received any written



--------------------------------------------------------------------------------

correspondence, notice or request from the FDA that is of the nature that would
be required to be set forth in the SEC Documents or the Registration Statement
and has not been so set forth or incorporated by reference therein, including,
without limitation, written notice that any one or more products or product
candidates of the Company or any of its Subsidiaries failed to receive approval
from the FDA for use for any one or more indications. This Section 4.14 does not
relate to environmental matters, such items being the subject of Section 4.15.

(b) To the Company’s knowledge, the Company or one or more of its Subsidiaries
owns or possesses adequate rights to use the patents, patent rights, licenses,
inventions, copyrights, know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures), trademarks, service marks, trade names, trade dress, logos,
copyrights and other intellectual property, including, without limitation, all
of the intellectual property described in the SEC Documents as being owned or
licensed by the Company (collectively, “Intellectual Property”), necessary to
carry on the business now operated by it, except where failure to own, license,
or have such rights would not, individually or in the aggregate, have a Material
Adverse Effect. Except as set forth in the SEC Documents, there are no actions,
suits or judicial proceedings pending, or to the Company’s knowledge threatened
in writing, relating to patents or proprietary information to which the Company
or any of its Subsidiaries is a party or of which any property of the Company or
any of its Subsidiaries is subject, and neither the Company nor any of its
Subsidiaries has received any written notice or is otherwise aware of any
infringement of or conflict with asserted rights of others with respect to any
Intellectual Property or of any facts or circumstances which would render any
Intellectual Property invalid or inadequate to protect the interest of the
Company and its Subsidiaries therein, and which infringement or conflict (if the
subject of any unfavorable decision, ruling or finding) or invalidity or
inadequacy, individually or in the aggregate, would have a Material Adverse
Effect.

(c) To the Company’s knowledge, all clinical trials conducted, supervised or
monitored by, or on behalf of, the Company or any of its Subsidiaries have been
conducted in compliance with all applicable federal, state, local and foreign
laws, and the regulations and requirements of any applicable governmental
entity, including, but not limited to, FDA good clinical practice and good
laboratory practice requirements (or, if applicable, the foreign equivalent
requirements), except for such failure to comply that would not, individually or
in the aggregate, have a Material Adverse Effect. Except as set forth in the
Registration Statement or the SEC Documents or as would not likely result in a
Material Adverse Effect, neither the Company nor any of its Subsidiaries has
received any written notices or correspondence from the FDA or any other
governmental agency requiring the termination, suspension, delay or modification
of any pre-clinical or clinical trials conducted by, or on behalf of, the
Company or any of its Subsidiaries or in which the Company or any of its
Subsidiaries has participated that are described in the Registration Statement
or the SEC Documents, if any, or the results of which are referred to in the
Registration Statement or the SEC Documents. To the Company’s knowledge, all
clinical trials previously conducted by, or on behalf of, the Company or any of
its Subsidiaries while conducted by or on behalf of the Company or any of its
Subsidiaries, were conducted in material compliance with all applicable federal,
state, local and foreign laws, and the regulations and requirements of any
applicable governmental entity, including, but not limited to, FDA good clinical
practice and good laboratory practice requirements (or, if applicable, the
foreign equivalent requirements) , except for such failure to comply that would
not, individually or in the aggregate, have a Material Adverse Effect.



--------------------------------------------------------------------------------

Section 4.15 Environmental Compliance. To the Company’s knowledge and except as
disclosed in the SEC Documents, the Company and each of its Subsidiaries have
obtained all material approvals, authorization, certificates, consents,
licenses, orders and permits or other similar authorizations of all governmental
authorities, or from any other person, that are required under any Environmental
Laws, except for any approvals, authorization, certificates, consents, licenses,
orders and permits or other similar authorizations the failure of which to
obtain does not or would not have a Material Adverse Effect. “Environmental
Laws” shall mean all applicable laws relating to the protection of the
environment including, without limitation, all requirements pertaining to
reporting, licensing, permitting, controlling, investigating or remediating
emissions, discharges, releases or threatened releases of hazardous substances,
chemical substances, pollutants, contaminants or toxic substances, materials or
wastes, whether solid, liquid or gaseous in nature, into the air, surface water,
groundwater or land, or relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of hazardous
substances, chemical substances, pollutants, contaminants or toxic substances,
material or wastes, whether solid, liquid or gaseous in nature. Except for such
instances as would not, individually or in the aggregate, have a Material
Adverse Effect, to the Company’s knowledge, there are no past or present events,
conditions, circumstances, incidents, actions or omissions relating to or in any
way affecting the Company or its Subsidiaries that violate or would reasonably
be expected to violate any Environmental Law after the Effective Date or that
would reasonably be expected to give rise to any environmental liability, or
otherwise form the basis of any claim, action, demand, suit, proceeding,
hearing, study or investigation (i) under any Environmental Law, or (ii) based
on or related to the manufacture, processing, distribution, use, treatment,
storage (including without limitation underground storage tanks), disposal,
transport or handling, or the emission, discharge, release or threatened release
of any hazardous substance.

Section 4.16 Material Agreements. Except as set forth in the SEC Documents,
neither the Company nor any Subsidiary of the Company is a party to any written
or oral contract, instrument, agreement commitment, obligation, plan or
arrangement, a copy of which would be required to be filed with the Commission
as an exhibit to an annual report on Form 10-K (collectively, “Material
Agreements”). Except as set forth in the SEC Documents, the Company and each of
its Subsidiaries have performed in all material respects all the obligations
required to be performed by them under the Material Agreements, have received no
written notice of default or an event of default by the Company or any of its
Subsidiaries thereunder and are not aware of any basis for the assertion
thereof, and neither the Company or any of its Subsidiaries nor, to the
knowledge of the Company, any other contracting party thereto are in default
under any Material Agreement now in effect, the result of which would have a
Material Adverse Effect. Except as set forth in the SEC Documents, each of the
Material Agreements is in full force and effect, and constitutes a legal, valid
and binding obligation enforceable in accordance with its terms against the
Company and/or any of its Subsidiaries and, to the knowledge of the Company,
each other contracting party thereto, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditor’s rights and remedies or by
other equitable principles of general application.

Section 4.17 Transactions With Affiliates. Except as set forth in the SEC
Documents, there are



--------------------------------------------------------------------------------

no loans, leases, agreements, contracts, royalty agreements, management
contracts, service arrangements or other continuing transactions exceeding
$120,000 between (a) the Company or any Subsidiary, on the one hand, and (b) any
person or entity who would be covered by Item 404(a) of Regulation S-K, on the
other hand. Except as disclosed in the SEC Documents, there are no outstanding
amounts payable to or receivable from, or advances by the Company or any of its
Subsidiaries to, and neither the Company nor any of its Subsidiaries is
otherwise a creditor of or debtor to, any beneficial owner of more than 5% of
the outstanding shares of Common Stock, or any director, employee or affiliate
of the Company or any of its Subsidiaries, other than (i) reimbursement for
reasonable expenses incurred on behalf of the Company or any of its Subsidiaries
or (ii) as part of the normal and customary terms of such persons’ employment or
service as a director with the Company or any of its Subsidiaries.

Section 4.18 Securities Act; FINRA Rules. The Company has complied with all
applicable federal and state securities laws in connection with the offer,
issuance and sale of the shares of Common Stock hereunder. The Company has
prepared and filed with the Commission in accordance with the provisions of the
Securities Act the Registration Statement, including a base prospectus relating
to the shares of Common Stock issuable hereunder. The Registration Statement was
declared effective by order of the Commission on April 9, 2010. As of the date
hereof, no stop order suspending the effectiveness of the Registration Statement
has been issued by the Commission or is continuing in effect under the
Securities Act and no proceedings therefor are pending before or, to the
Company’s knowledge, threatened by the Commission. No order preventing or
suspending the use of the Prospectus or any Permitted Free Writing Prospectus
has been issued by the Commission. As of the Effective Date, the Company
satisfies the requirements for the use of Form S-3 under the Securities Act for
the offering and sale of the Shares contemplated by this Agreement (without
reliance on General Instruction I.B.6. of Form S-3). If, during the term of this
Agreement, the Company becomes subject to General Instruction I.B.6. of Form
S-3, the Company hereby confirms that, for as long as the Company is subject to
General Instruction I.B.6. of Form S-3 during the term of this Agreement, the
Company shall not offer or sell any securities in reliance on General
Instruction I.B.6. of Form S-3 to the extent the aggregate market value of such
securities, when aggregated with the aggregate market value of all of the shares
of Common Stock that have been sold pursuant to this Agreement in the 12
calendar months immediately prior to and including such sale in reliance on
General Instruction I.B.6. of Form S-3, exceeds the aggregate market value
limitations imposed by General Instruction I.B.6 of Form S-3, calculated in
accordance with Instructions 1 and 2 to General Instruction I.B.6 of Form S-3.
The Company is not, and has not previously been at any time, a “shell company”
(as such term is defined in Rule 405 under the Securities Act). The Commission
has not notified the Company of any objection to the use of the form of the
Registration Statement pursuant to Rule 401(g)(1) under the Securities Act. The
Registration Statement complied in all material respects on the date on which it
was declared effective by the Commission, and will comply in all material
respects, at each deemed effective date with respect to the Investor pursuant to
Rule 430B(f)(2) of the Securities Act, with the requirements of the Securities
Act, and the Registration Statement (including the documents incorporated by
reference therein) did not on the date it was declared effective by the
Commission, and shall not at each deemed effective date with respect to the
Investor pursuant to Rule 430B(f)(2) of the Securities Act, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading;
provided that this representation and warranty does not apply to statements in
or omissions from



--------------------------------------------------------------------------------

the Registration Statement made in reliance upon and in conformity with
information relating to the Investor furnished to the Company in writing by or
on behalf of the Investor expressly for use therein. The Registration Statement,
as of the Effective Date, meets the requirements set forth in Rule 415(a)(1)(x)
under the Securities Act. The Base Prospectus complied in all material respects
on its date and on the Effective Date, and will comply in all material respects
on each applicable Put Date and, when taken together with the applicable
Prospectus Supplement and any applicable Permitted Free Writing Prospectus, on
each applicable Closing Date, with the requirements of the Securities Act and
did not on its date and on the Effective Date and shall not on each applicable
Closing Date and, when taken together with the applicable Prospectus Supplement
and any applicable Permitted Free Writing Prospectus, on each applicable Closing
Date contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided, that this representation and warranty does not apply to statements in
or omissions from the Registration Statement, Base Prospectus, Propsoectus
Supplement or Permitted Free Writing Prospectus made in reliance upon and in
conformity with information relating to the Investor furnished to the Company in
writing by or on behalf of the Investor expressly for use therein.

(iii) The offering of the shares of Common Stock pursuant to this Agreement
qualifies for the exemption from the filing requirements of Rule 5110 of FINRA
afforded by FINRA Rule 5110(b)(7)(C)(i).

(iv) Each Prospectus Supplement required to be filed pursuant to Sections 2.7
and 5.9 hereof, when taken together with the Base Prospectus and any applicable
Permitted Free Writing Prospectus, on its date and on the applicable Closing
Date, shall comply in all material respects with the provisions of the
Securities Act and shall not on its date and on the applicable Closing Date
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they are made, not misleading, except
that this representation and warranty does not apply to statements in or
omissions from any Prospectus Supplement made in reliance upon and in conformity
with information relating to the Investor furnished to the Company in writing by
or on behalf of the Investor expressly for use therein.

(v) At the earliest time after the filing of the Registration Statement that the
Company or another offering participant made a bona fide offer (within the
meaning of Rule 164(h)(2) under the Securities Act) relating to the Put Shares,
the Company was not and is not an “ineligible issuer” (as defined in Rule 405
under the Securities Act). Each Permitted Free Writing Prospectus (a) shall
conform in all material respects to the requirements of the Securities Act on
the date of its first use, (b) when considered together with the Prospectus on
each applicable Put Date and on each applicable Closing Date, shall not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they are made, not misleading, and (c) shall
not include any information that conflicts with the information contained in the
Registration Statement, including any document incorporated by reference therein
and any Prospectus Supplement deemed to be a part thereof that has not been
superseded or modified. The immediately preceding sentence does not apply to
statements in or omissions from any Permitted Free Writing Prospectus made in
reliance upon and in conformity with information relating to the Investor
furnished to the Company in writing by or on behalf of the Investor expressly
for use therein.



--------------------------------------------------------------------------------

(vi) Prior to the Effective Date, the Company has not distributed any offering
material in connection with the offering and sale of the Shares. From and after
the Effective Date and prior to the completion of the distribution of the
Shares, the Company shall not distribute any offering material in connection
with the offering and sale of the Shares, other than the Registration Statement,
the Base Prospectus as supplemented by any Prospectus Supplement or a Permitted
Free Writing Prospectus.

Section 4.19 Employees. As of the Effective Date, other than with respect to the
collective bargaining agreements in place for Scient’x SAS and Surgiview SAS,
neither the Company nor any Subsidiary of the Company has any collective
bargaining arrangements or agreements covering any of its employees, except as
set forth in the SEC Documents. As of the Effective Date, except as disclosed in
the Registration Statement or the SEC Documents, no officer, consultant or key
employee of the Company or any Subsidiary whose termination, either individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect, has terminated or, to the knowledge of the Company, has any present
intention of terminating his or her employment or engagement with the Company or
any Subsidiary.

Section 4.20 Use of Proceeds. The proceeds from the sale of the Shares shall be
used by the Company and its Subsidiaries as set forth in the Base Prospectus and
any Prospectus Supplement filed pursuant to Sections 2.7 and 5.9.

Section 4.21 Investment Company Act Status. The Company is not, and as a result
of the consummation of the transactions contemplated by this Agreement and the
application of the proceeds from the sale of the Put Shares as set forth in the
Base Prospectus and any Prospectus Supplement shall not be, an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.

Section 4.22 ERISA. No liability to the Pension Benefit Guaranty Corporation has
been incurred with respect to any Plan by the Company or any of its Subsidiaries
which has had or would have a Material Adverse Effect. No “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code) or
“accumulated funding deficiency” (as defined in Section 203 of ERISA) or any of
the events set forth in Section 4043(b) of ERISA has occurred with respect to
any Plan which has had or would have a Material Adverse Effect, and the
execution and delivery of this Agreement and the issuance and sale of the Shares
hereunder shall not result in any of the foregoing events. Each Plan is in
compliance in all material respects with applicable law, including ERISA and the
Code; the Company has not incurred and does not expect to incur liability under
Title IV of ERISA with respect to the termination of, or withdrawal from, any
Plan; and each Plan for which the Company would have any liability that is
intended to be qualified under Section 401(a) of the Code is so qualified in all
material respects and nothing has occurred, whether by action or failure to act,
which would cause the loss of such qualifications. As used in this Section 4.22,
the term “Plan” shall mean an “employee pension benefit plan” (as defined in
Section 3 of ERISA) which is or has been established or maintained, or to which
contributions are or have been made, by the Company or any Subsidiary or by any
trade or business, whether or not incorporated, which, together with the Company
or any Subsidiary, is under common control, as described in Section 414(b) or
(c) of the Code.



--------------------------------------------------------------------------------

Section 4.23 Taxes. The Company (i) has filed all necessary federal, state and
foreign income and franchise tax returns or has duly requested extensions
thereof, except for those the failure of which to file would not have a Material
Adverse Effect, (ii) has paid all federal, state, local and foreign taxes due
and payable for which it is liable, except to the extent that any such taxes are
being contested in good faith and by appropriate proceedings, except for such
taxes the failure of which to pay would not have a Material Adverse Effect, and
(iii) does not have any tax deficiency or claims outstanding or assessed or, to
the Company’s knowledge, proposed against it which would have a Material Adverse
Effect.

Section 4.24 Insurance. The Company carries, or is covered by, insurance in such
amounts and covering such risks as the Company deems is adequate for the conduct
of its and its Subsidiaries’ businesses and the value of their respective
properties and as is customary for companies engaged in similar businesses in
similar industries.

Section 4.25 Acknowledgement Regarding Investor’s Purchase of Shares. The
Company acknowledges and agrees that the Investor is acting solely in the
capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereunder. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereunder, and any advice given by the Investor or any of its
representatives or agents in connection with this Agreement and the transactions
contemplated hereunder is merely incidental to the Investor’s purchase of the
Put Shares.

ARTICLE V

COVENANTS

The Company covenants with the Investor, and the Investor covenants with the
Company, as follows, which covenants of one party are for the benefit of the
other party, during the Commitment Period:

Section 5.1 Securities Compliance. The Company shall notify the Principal
Market, as necessary, in accordance with its rules and regulations, of the
transactions contemplated by this Agreement, and shall take all necessary
action, undertake all proceedings and obtain all registrations, permits,
consents and approvals for the legal and valid issuance of the Shares to the
Investor in accordance with the terms of this Agreement.

Section 5.2 Registration and Listing. The Company shall take all reasonable
actions necessary to cause the Common Stock to continue to be registered as a
class of securities under Sections 12(b) or 12(g) of the Exchange Act, shall
comply with its reporting and filing obligations under the Exchange Act, and
shall not take any action or file any document (whether or not permitted by the
Securities Act) to terminate or suspend such registration or to terminate or
suspend its reporting and filing obligations under the Exchange Act or
Securities Act, except as permitted herein. The Company shall take all action
reasonably necessary to continue the listing and trading of its Common Stock and
the listing of the Put Shares purchased by Investor hereunder on the Principal
Market (including, without limitation, maintaining sufficient tangible net
assets),



--------------------------------------------------------------------------------

and shall comply with the Company’s reporting, filing and other obligations
under the bylaws, listed securities maintenance standards and other rules and
regulations of FINRA and the Principal Market.

Section 5.3 Compliance with Laws.

(i) The Company shall comply, and cause each Subsidiary to comply, (a) with all
laws, rules, regulations and orders applicable to the business and operations of
the Company and its Subsidiaries except as would not have a Material Adverse
Effect and (b) with all applicable provisions of the Securities Act, the
Exchange Act, the rules and regulations of FINRA and the listing standards of
the Principal Market except as would not have a Material Adverse Effect. Without
limiting the generality of the foregoing, neither the Company nor any of its
officers, directors or affiliates has taken or will take, directly or
indirectly, any action designed or intended to stabilize or manipulate the price
of any security of the Company, or which caused or resulted in, or which would
in the future reasonably be expected to cause or result in, stabilization or
manipulation of the price of any security of the Company.

(ii) The Investor shall comply with all laws, rules, regulations and orders
applicable to the performance by it of its obligations under this Agreement and
its investment in the shares of Common Stock issued to the Investor pursuant to
this Agreement, except as would not, individually or in the aggregate, prohibit
or otherwise interfere with the ability of the Investor to enter into and
perform its obligations under this Agreement in any material respect. Without
limiting the foregoing, the Investor shall comply with all applicable provisions
of the Securities Act and the Exchange Act.

Section 5.4 Keeping of Records and Books of Account; Foreign Corrupt Practices
Act.

(i) The Company shall keep and cause each Subsidiary to keep adequate records
and books of account, in which complete entries shall be made in accordance with
GAAP consistently applied, reflecting all financial transactions of the Company
and its Subsidiaries, and in which, for each fiscal year, all proper reserves
for depreciation, depletion, obsolescence, amortization, taxes, bad debts and
other purposes in connection with its business shall be made. The Company shall
maintain a system of internal accounting controls that (a) pertain to the
maintenance of records that in reasonable detail accurately and fairly reflect
the transactions and dispositions of the assets of the Company; (b) provide
reasonable assurance that transactions are recorded as necessary to permit
preparation of financial statements in accordance with GAAP, and that receipts
and expenditures of the Company are being made only in accordance with
authorizations of management and directors of the Company; and (c) provide
reasonable assurance regarding prevention or timely detection of unauthorized
acquisition, use or disposition of the Company’s assets that would likely have a
material effect on the Company’s financial statements.

(ii) Neither the Company, nor any of its Subsidiaries, nor to the knowledge of
the Company, any of their respective directors, officers, agents, employees or
any other persons acting on their behalf shall, in connection with the operation
of the Company’s and its Subsidiaries’ respective businesses, (a) use any
corporate funds for unlawful contributions, payments, gifts or entertainment or
to make any unlawful expenditures relating to political activity to government
officials, candidates or members of political parties or organizations,



--------------------------------------------------------------------------------

(b) pay, accept or receive any unlawful contributions, payments, expenditures or
gifts, or (c) violate or operate in noncompliance with any export restrictions,
anti-boycott regulations, embargo regulations or other applicable domestic or
foreign laws and regulations, in each case, except for such items that would not
likely result in a Material Adverse Effect.

(iii) Subject to the requirements of Section 5.12 of this Agreement, from time
to time, from and after the period beginning with the Put Date through and
including the applicable Closing Date, the Company shall make available for
inspection and review by the Investor, customary documentation allowing the
Investor and/or its appointed counsel or advisors to conduct due diligence.

Section 5.5 Limitations on Holdings and Issuances. Notwithstanding any other
provision of this Agreement, the Company shall not be obligated to issue and the
Investor shall not purchase any shares of Common Stock which, when aggregated
with all other shares of Common Stock then beneficially owned (as calculated
pursuant to Section 13(d) of the Exchange Act and Rule 13d-3 promulgated
thereunder) by the Investor and its affiliates, would result in the beneficial
ownership by the Investor of more than 4.9% of the then issued and outstanding
shares of Common Stock.

Section 5.6 Other Agreements and Other Financings.

(i) The Company shall not enter into, announce or recommend to its stockholders
any agreement, plan, arrangement or transaction in or of which the terms thereof
would restrict, materially delay, conflict with or impair the ability or right
of the Company or any Subsidiary to perform its obligations under this Agreement
in connection with a previously provided Put Notice or the settlement thereof,
including, without limitation, the obligation of the Company to deliver Put
Shares to the Investor in respect of a previously provided Put Notice on the
applicable Closing Date.

(ii) If the Company enters into any agreement, plan, arrangement or transaction
with a third party or seeks to utilize any existing agreement, plan or
arrangement with a third party, in each case the principal purpose of which is
to implement, effect or consummate, at any time during the period beginning on
the first Trading Day of any Pricing Period and ending on the second Trading Day
next following the applicable Closing Date (the “Reference Period”), a financing
(an “Other Financing”) that does not constitute an Acceptable Financing, the
Company shall provide prompt notice thereof (an “Other Financing Notice”) to the
Investor; provided, however, that such Other Financing Notice must be received
by the Investor not later than the earlier of (a) 48 hours after the Company’s
execution of any agreement, plan, arrangement or transaction relating to such
Other Financing (or, with respect to any existing agreement, plan or
arrangement, 48 hours after the Company has determined to utilize any such
existing agreement, plan or arrangement to implement, effect or consummate such
Other Financing) and (b) the second Trading Day immediately preceding the
applicable Closing Date with respect to the applicable Put Notice; provided,
further, that the Company shall notify the Investor within 24 hours (an
“Integration Notice”) if it enters into any agreement, plan, arrangement or
transaction with a third party, the principal purpose of which is to obtain at
any time during the Commitment Period an Other Financing which would be
aggregated with the transactions contemplated by this Agreement for purposes of
determining whether approval of the Company’s stockholders is required under any
by-law, listed securities maintenance standards or other rules of the Principal



--------------------------------------------------------------------------------

Market and, if required under applicable law, including, without limitation,
Regulation FD promulgated by the Commission, or under the applicable rules and
regulations of the Principal Market, the Company shall publicly disclose such
information in accordance with Regulation FD and the applicable rules and
regulations of the Principal Market. For purposes of this Section 5.6(ii), any
press release issued by, or SEC Document filed or furnished by, the Company
shall constitute sufficient notice, provided, that it is issued, filed or
furnished, as the case may be, within the time requirements set forth in the
first sentence of this Section 5.6(ii) for an Other Financing Notice or an
Integration Notice, as applicable. For greater certainty, the entry by the
Company into any agreement, plan, arrangement or transaction with a third party
to obtain an Other Financing (or any other financing) outside of a Pricing
Period shall not trigger any requirement for the Company to deliver an Other
Financing Notice (it being acknowledged and agreed that nothing contained in
this Section 5.6(ii) shall limit or modify in any respect the Company’s
obligations in Section 7.2). With respect to any Pricing Period for which the
Company is required to provide an Other Financing Notice pursuant to the first
sentence (including the provisos thereto) of this Section 5.6(ii), the Investor
shall have the option to purchase the Put Shares subject to the Put Notice at
(x) the price therefor in accordance with the terms of this Agreement or (y) the
third party’s per share purchase price in connection with the Other Financing,
net of such third party’s discounts, Warrant Value and fees. An “Other
Financing” shall mean (w) the issuance of Common Stock for a purchase price less
than, or the issuance of securities convertible into or exchangeable for Common
Stock at an exercise or conversion price (as the case may be) less than, the
then Current Market Price of the Common Stock (including, without limitation,
pursuant to any “equity line” or other financing that is substantially similar
to the financing provided for under this Agreement, or pursuant to any other
transaction in which the purchase, conversion or exchange price for such Common
Stock is determined using a floating discount or other post-issuance adjustable
discount to the then Current Market Price (any such transaction, a “Similar
Financing”)), in each case, after all fees, discounts, Warrant Value and
commissions associated with the transaction (a “Below Market Offering”); (x) an
“at-the-market” offering of Common Stock or securities convertible into or
exchangeable for Common Stock pursuant to Rule 415(a)(4) under the Securities
Act (an “ATM”); (y) the implementation by the Company of any mechanism in
respect of any securities convertible into or exchangeable for Common Stock for
the reset of the purchase price of the Common Stock to below the then Current
Market Price of the Common Stock (including, without limitation, any
antidilution or similar adjustment provisions in respect of any Company
securities, but specifically excluding customary adjustments for stock splits,
stock dividends, stock combinations and similar events) (a “Price Reset
Provision”); or (z) the issuance of options, warrants or similar rights of
subscription, in each case not constituting an Acceptable Financing. “Acceptable
Financing” shall mean the issuance by the Company of: (1) debt securities or any
class or series of preferred stock of the Company, in each case that are not
convertible into or exchangeable for Common Stock or securities convertible into
or exchangeable for Common Stock; (2) shares of Common Stock or securities
convertible into or exchangeable for Common Stock (including, without
limitation, convertible debt securities) other than in connection with a Below
Market Offering or an ATM; (3) shares of Common Stock or securities convertible
into or exchangeable for Common Stock (including, without limitation,
convertible debt securities) in connection with an underwritten public offering
of securities of the Company or a registered direct public offering of
securities of the Company, in each case where the price per share of such Common
Stock (or the conversion or exercise price of such securities,



--------------------------------------------------------------------------------

as applicable) is fixed concurrently with the execution of definitive
documentation relating to such offering and the issuance of shares of Common
Stock upon the conversion, exercise or exchange thereof; (4) shares of Common
Stock or securities convertible into or exchangeable for Common Stock or similar
rights in connection with awards under the Company’s benefit and equity plans
and arrangements or shareholder rights plan or pursuant to consulting or other
vendor agreements and the issuance of shares of Common Stock upon the
conversion, exercise or exchange thereof; (5) shares of Common Stock issuable
upon the exercise, conversion or exchange of equity awards or convertible,
exercisable or exchangeable securities (including, without limitation,
convertible debt securities) outstanding as of the Effective Date; (6) shares of
Common Stock or securities convertible into or exchangeable for Common Stock
(including, without limitation, convertible debt securities) issued in
connection with the acquisition, license or sale of one or more other companies,
equipment, technologies or lines of business, and the issuance of shares of
Common Stock upon the conversion, exercise or exchange thereof; (7) shares of
Common Stock or securities convertible into or exchangeable for Common Stock
(including, without limitation, convertible debt securities) or similar rights
to subscribe for the purchase of shares of Common Stock in connection with
technology sharing, licensing, research, marketing, manufacturing, supply, joint
development agreements or similar strategic or collaborative agreements or
arrangements (or amendments thereto) with third parties, and the issuance of
shares of Common Stock upon the conversion, exercise or exchange thereof; and
(8) shares of Common Stock and/or warrants or similar rights to subscribe for
the purchase of shares of Common Stock issued in connection with commercial
credit arrangements, equipment financings and/or real property leases or service
agreements (or amendments thereto) and the issuance of shares of Common Stock
upon the exercise thereof.

Section 5.7 Stop Orders. The Company shall advise the Investor promptly (but in
no event later than 24 hours) and shall confirm such advice in writing: (i) of
the Company’s receipt of notice of any request by the Commission for amendment
of or a supplement to the Registration Statement, the Prospectus, any Permitted
Free Writing Prospectus or for any additional information; (ii) of the Company’s
receipt of notice of the issuance by the Commission of any stop order suspending
the effectiveness of the Registration Statement or prohibiting or suspending the
use of the Prospectus or any Prospectus Supplement, or of the suspension of
qualification of the any shares of Common Stock issuable hereunder for offering
or sale in any jurisdiction, or the initiation or contemplated initiation of any
proceeding for such purpose; and (iii) of the Company becoming aware of the
happening of any event, which makes any statement of a material fact made in the
Registration Statement, the Prospectus or any Permitted Free Writing Prospectus
untrue or which requires the making of any additions to or changes to the
statements then made in the Registration Statement, the Prospectus or any
Permitted Free Writing Prospectus in order to state a material fact required by
the Securities Act to be stated therein or necessary in order to make the
statements then made therein (in the case of the Prospectus, in light of the
circumstances under which they were made) not misleading, or of the necessity to
amend the Registration Statement or supplement the Prospectus or any Permitted
Free Writing Prospectus to comply with the Securities Act or any other law. The
Company shall not be required to disclose to the Investor the substance or
specific reasons of any of the events set forth in clauses (i) through (iii) of
the immediately preceding sentence, but rather, shall only be required to
disclose that the event has occurred. The Company shall not issue a Put Notice
during the continuation of any of the foregoing events. If at any time the
Commission shall issue any stop order suspending the



--------------------------------------------------------------------------------

effectiveness of the Registration Statement or prohibiting or suspending the use
of the Prospectus or any Prospectus Supplement, the Company shall use
commercially reasonable efforts to obtain the withdrawal of such order at the
earliest possible time.

Section 5.8 Amendments to the Registration Statement; Prospectus Supplements;
Free Writing Prospectuses.

(i) Except as provided in this Agreement and other than reports required to be
filed pursuant to the Exchange Act, the Company shall not file with the
Commission any amendment to the Registration Statement that relates to the
Investor, the Agreement or the transactions contemplated hereby or file with the
Commission any Prospectus Supplement that relates to the Investor, this
Agreement or the transactions contemplated hereby with respect to which (a) the
Investor shall not previously have been advised, (b) the Company shall not have
given due consideration to any comments thereon received from the Investor or
its counsel, or (c) the Investor shall reasonably object after being so advised,
unless the Company reasonably has determined that it is necessary to amend the
Registration Statement or make any supplement to the Prospectus to comply with
the Securities Act or any other applicable law or regulation, in which case the
Company shall promptly (but in no event later than 24 hours) so inform the
Investor, the Investor shall be provided with a reasonable opportunity to review
and comment upon any disclosure relating to the Investor and the Company shall
expeditiously furnish to the Investor an electronic copy thereof. In addition,
for so long as, in the reasonable opinion of counsel for the Investor, the
Prospectus (or in lieu thereof, the notice referred to in Rule 173(a) under the
Securities Act) is required to be delivered in connection with any purchase or
sale of shares of Common Stock by the Investor, the Company shall not file any
Prospectus Supplement with respect to the Shares without delivering or making
available a copy of such Prospectus Supplement, together with the Base
Prospectus, to the Investor promptly.

(ii) The Company has not made, and agrees that unless it obtains the prior
written consent of the Investor it will not make, an offer relating to the
Shares that would constitute an Issuer Free Writing Prospectus or that would
otherwise constitute a Free Writing Prospectus required to be filed by the
Company or the Investor with the Commission or retained by the Company or the
Investor under Rule 433 under the Securities Act. The Investor has not made, and
agrees that unless it obtains the prior written consent of the Company it will
not make, an offer relating to the shares of Common Stock that would constitute
a Free Writing Prospectus required to be filed by the Company with the
Commission or retained by the Company under Rule 433 under the Securities Act.
Any such Issuer Free Writing Prospectus or other Free Writing Prospectus
consented to by the Investor or the Company is referred to in this Agreement as
a “Permitted Free Writing Prospectus.” The Company agrees that (x) it has
treated and will treat, as the case may be, each Permitted Free Writing
Prospectus as an Issuer Free Writing Prospectus and (y) it has complied and will
comply, as the case may be, with the requirements of Rules 164 and 433 under the
Securities Act applicable to any Permitted Free Writing Prospectus, including in
respect of timely filing with the Commission, legending and record keeping.

Section 5.9 Prospectus Delivery. The Company shall file with the Commission a
Prospectus Supplement pursuant to Rule 424(b) under the Securities Act on the
first Trading Day immediately following the last Trading Day of the Pricing
Period with respect to the Second Closing Date or the Cancellation Closing Date,
as the case may be. The Company shall provide the Investor a reasonable
opportunity to comment on a draft of each such Prospectus Supplement



--------------------------------------------------------------------------------

and any Issuer Free Writing Prospectus, shall give due consideration to all such
comments and, subject to the provisions of Section 5.8 hereof, shall deliver or
make available to the Investor, without charge, an electronic copy of each form
of Prospectus Supplement, together with the Base Prospectus, and any Permitted
Free Writing Prospectus on each applicable Closing Date. The Company consents to
the use of the Prospectus (and of any Prospectus Supplement thereto) in
accordance with the provisions of the Securities Act and with the securities or
“blue sky” laws of the jurisdictions in which the Shares may be sold by the
Investor, in connection with the offering and sale of the shares of Common Stock
and for such period of time thereafter as the Prospectus (or in lieu thereof,
the notice referred to in Rule 173(a) under the Securities Act) is required by
the Securities Act to be delivered in connection with sales of the shares of
Common Stock. If during such period of time any event shall occur that in the
judgment of the Company and its counsel is required to be set forth in the
Registration Statement or the Prospectus or any Permitted Free Writing
Prospectus or should be set forth therein in order to make the statements made
therein (in the case of the Prospectus, in light of the circumstances under
which they were made) not misleading, or if it is necessary to amend the
Registration Statement or supplement or amend the Prospectus or any Permitted
Free Writing Prospectus to comply with the Securities Act or any other
applicable law or regulation, the Company shall forthwith prepare and, subject
to Section 5.8 above, file with the Commission an appropriate amendment to the
Registration Statement or Prospectus Supplement to the Prospectus (or supplement
to the Permitted Free Writing Prospectus) and shall expeditiously furnish or
make available to the Investor an electronic copy thereof.

Section 5.10 Selling Restrictions.

(i) The Investor covenants that from and after the date hereof through and
including the 90th day following the termination of this Agreement (the
“Restricted Period”), neither the Investor nor any of its affiliates (within the
meaning of the Exchange Act), associates, agents or representatives nor any
entity managed or controlled by the Investor shall, directly or indirectly,
sell, buy or trade any securities of the Company, except the shares of Common
Stock issuable pursuant to this Agreement. During the Restricted Period, neither
the Investor or any of its affiliates, associates, agents or representatives nor
any entity managed or controlled by the Investor shall, directly or indirectly,
sell any shares of Common Stock of the Company it does not “own” or have the
unconditional right to receive under the terms of this Agreement (within the
meaning of Rule 200 of Regulation SHO promulgated by the Commission under the
Exchange Act), including Put Shares and Commitment Shares in any account of the
Investor or in any account directly or indirectly managed or controlled by the
Investor or any of its affiliates, associates, agents or representatives or any
entity managed or controlled by the Investor. Without limiting the generality of
the foregoing, prior to and during the Restricted Period, neither the Investor
nor any of its affiliates, associates, agents or representatives nor any entity
managed or controlled by the Investor or any of its affiliates shall enter into
a short position with respect to shares of Common Stock of the Company,
including in any account of the Investor’s or in any account directly or
indirectly managed or controlled by the Investor or any of its affiliates,
associates, agents or representatives or any entity managed or controlled by the
Investor or any of its affiliates, except that the Investor may sell Commitment
Shares, as well as Put Shares that it is obligated to purchase under a pending
Put Notice but has not yet taken possession of so long as the Investor (or the
Broker-Dealer, as applicable) covers any such sales with the Put Shares
purchased pursuant to such Put Notice; provided, however, that the Investor (or
the Broker-



--------------------------------------------------------------------------------

Dealer, as applicable) shall not be required to cover any such sales with the
Put Shares purchased pursuant to such Put Notice if (a) the Put Notice is
terminated pursuant to a Cancellation Notice from the Company to the Investor as
provided herein or otherwise, by mutual agreement of the Company and the
Investor and, as a result of such termination, no Put Shares are delivered to
the Investor under this Agreement or (b) the Company otherwise fails to deliver
such Put Shares to the Investor on the applicable Closing Date upon the terms
and subject to the provisions of this Agreement. Prior to and during the
Restricted Period, the Investor or any of its affiliates, associates, agents or
representatives and any entity managed or controlled by the Investor shall not
grant any option to purchase or acquire any right to dispose or otherwise
dispose for value of any shares of Common Stock or any securities convertible
into or exercisable or exchangeable for, or warrants to purchase, any shares of
Common Stock, or enter into any swap, hedge or other agreement that transfers,
in whole or in part, the economic risk of ownership of the Common Stock, except
for such sales expressly permitted by this Section 5.10(i).

(ii) In addition to the foregoing, in connection with any sale of the Company’s
securities (including any sale permitted by paragraph (i) above), the Investor
shall comply in all respects with all applicable laws, rules, regulations and
orders, including, without limitation, the requirements of the Securities Act
and the Exchange Act.

Section 5.11 Effective Registration Statement. During the Commitment Period, the
Company shall take all reasonable actions necessary to maintain the continuous
effectiveness of the Registration Statement under the Securities Act.

Section 5.12 Non-Public Information. Neither the Company nor any of its
directors, officers or agents shall disclose any material non-public information
about the Company to the Investor, unless a timely public announcement thereof
is made by the Company in the manner contemplated by Regulation FD.

Section 5.13 Broker/Dealer. The Investor covenants that it shall use one or more
broker-dealers to effectuate all sales, if any, of the Shares that it may
purchase from the Company pursuant to this Agreement which (or whom) shall be
unaffiliated with the Investor (the “Broker-Dealer”). The Investor shall provide
the Company with all information regarding the Broker-Dealer reasonably
requested by the Company. The Investor shall be solely responsible for all fees
and commissions of the Broker-Dealer, which shall not exceed customary brokerage
fees and commissions.

Section 5.14 Disclosure Schedule.

(i) During the Commitment Period, the Company shall from time to time update the
Disclosure Schedule as may be required to satisfy the condition set forth in
Section 6.4(i). For purposes of this Section 5.14, any disclosure made in a
schedule to the ClosingCertificate substantially in the form attached hereto as
Exhibit C shall be deemed to be an update of the Disclosure Schedule.
Notwithstanding anything in this Agreement to the contrary, no update to the
Disclosure Schedule pursuant to this Section 5.14 shall cure any previous breach
of a representation or warranty of the Company contained in this Agreement and
shall not affect any of the Investor’s rights or remedies with respect to such
previous breach.

(ii) Notwithstanding anything to the contrary contained in the Disclosure
Schedules or



--------------------------------------------------------------------------------

in this Agreement, the information and disclosure contained in any Schedule of
the Disclosure Schedules shall be deemed to be disclosed and incorporated by
reference in any other Schedule of the Disclosure Schedules as though fully set
forth in such Schedule for which applicability of such information and
disclosure is readily apparent on its face. The fact that any item of
information is disclosed in the Disclosure Schedules shall not be construed to
mean that such information is required to be disclosed by this Agreement. Except
as expressly set forth in this Agreement, such information and the thresholds
(whether based on quantity, qualitative characterization, dollar amounts or
otherwise) set forth herein shall not be used as a basis for interpreting the
terms “material” or “Material Adverse Effect” or other similar terms in this
Agreement.

Section 5.15 Reservation of Common Stock. The Company will, from time to time as
needed in advance of a Closing Date, reserve and keep available until the
consummation of such Closing, free of preemptive rights, sufficient shares of
Common Stock for the purpose of enabling the Company to satisfy its obligation
to issue the Put Shares to be issued in connection therewith. The number of
shares so reserved from time to time, as theretofore increased or reduced as
hereinafter provided, may be reduced by the number of shares of Common Stock
actually delivered hereunder.

ARTICLE VI

CONDITIONS TO THE PURCHASE AND SALE OF THE SHARES

Section 6.1 Opinion of Counsel and Certificate. Simultaneously with the
execution and delivery of this Agreement, the Investor has received (i) an
opinion of counsel to the Company, dated the Effective Date, in the form
mutually agreed to by the parties hereto, and (ii) a certificate from the
Company, dated the Effective Date, in the form of the Compliance Certificate
attached as Exhibit B hereto.

Section 6.2 Principal Market Regulation. The Company shall not issue any Put
Shares and the Investor shall not have the right to receive any Put Shares if
the issuance of such shares would exceed the aggregate number of shares of
Common Stock which the Company may issue without breaching the Company’s
obligations under the rules or regulations of the Principal Market (i.e., the
shareholder approval requirements set forth in NASDAQ Listing Rule 5635) (the
“Exchange Cap”), except that such limitation shall not apply in the event that
the Company obtains the approval of its stockholders as required by the
applicable rules of the Principal Market for issuances of Common Stock in excess
of such amount. Until such approval is obtained, Investor shall not be issued
under the Transaction Documents, shares of Common Stock in an amount greater
than the Exchange Cap.

Section 6.3 Conditions Precedent to the Obligation of the Company. The
obligation hereunder of the Company to issue and sell the Put Shares to the
Investor under any Put Notice is subject to the satisfaction or (to the extent
permitted by applicable law) waiver of each of the conditions set forth below.
These conditions are for the Company’s sole benefit and (to the extent permitted
by applicable law) may be waived by the Company at any time in its sole
discretion.



--------------------------------------------------------------------------------

(i) Accuracy of the Investor’s Representations and Warranties. The
representations and warranties of the Investor contained in this Agreement
(a) that are not qualified by “materiality” shall have been true and correct in
all material respects when made and shall be true and correct in all material
respects as of the applicable Put Date and the applicable Closing Date with the
same force and effect as if made on such dates, except to the extent such
representations and warranties are as of another date, in which case, such
representations and warranties shall be true and correct in all material
respects as of such other date and (b) that are qualified by “materiality” shall
have been true and correct when made and shall be true and correct as of the
applicable Put Date and the applicable Closing Date with the same force and
effect as if made on such dates, except to the extent such representations and
warranties are as of another date, in which case, such representations and
warranties shall be true and correct as of such other date.

(ii) Performance by the Investor. The Investor shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Investor at or prior to the applicable Put Date and the applicable
Closing Date.

(iii) No Injunction. No statute, regulation, order, decree, writ, ruling or
injunction shall have been enacted, entered, promulgated, threatened or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of or which would materially modify or delay any of the
transactions contemplated by this Agreement.

(iv) No Suspension, etc. Trading in the Common Stock shall not have been
suspended by the Commission or the Principal Market (except for any suspension
of trading of limited duration agreed to by the Company, which suspension shall
be terminated prior to the applicable Put Date and applicable Closing Date),
and, at any time prior to the applicable Put Date and applicable Closing Date,
none of the events described in clauses (i), (ii) and (iii) of Section 5.7 shall
have occurred, trading in securities generally as reported on the Principal
Market shall not have been suspended or limited nor shall a banking moratorium
have been declared either by the United States or New York State authorities.

(v) No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any court or governmental authority shall have been commenced or
threatened, and no inquiry or investigation by any governmental authority shall
have been commenced or threatened, against the Company or any Subsidiary, or any
of the officers, directors or affiliates of the Company or any Subsidiary,
seeking to restrain, prevent or change the transactions contemplated by this
Agreement, or seeking damages in connection with such transactions.

(vi) Limits. The issuance and sale of the Put Shares issuable pursuant to such
Put Notice shall not (A) exceed the Maximum Put Amount, or together with all
other Put Notices the Maximum Commitment Amount or the Exchange Cap or
(B) violate Section 5.5 hereof.

(vii) Registration Statement. The Registration Statement is effective and
neither the Company nor the Investor shall have received notice that the
Commission has issued or intends to issue a stop order with respect to the
Registration Statement. The Company shall have a maximum dollar amount certain
of Common Stock registered under the Registration Statement



--------------------------------------------------------------------------------

which are in an amount (a) as of the Effective Date, not less than the Maximum
Commitment Amount and (b) as of the applicable Put Date, not less than the
maximum dollar amount worth of Put Shares issuable pursuant to the applicable
Put Notice. The Current Report shall have been filed with the Commission, as
required pursuant to this Agreement, and all Prospectus Supplements shall have
been filed with the Commission, as required pursuant to this Agreement, to
disclose the sale of the Put Shares prior to the applicable Closing Date only as
required by this Agreement, and an electronic copy of each such Prospectus
Supplement together with the Base Prospectus shall have been delivered or made
available to the Investor in accordance with Section 5.9 hereof. Any other
material required to be filed by the Company or any other offering participant
pursuant to Rule 433(d) under the Securities Act shall have been filed with the
Commission within the applicable time periods prescribed for such filings by
Rule 433 under the Securities Act.

Section 6.4 Conditions Precedent to the Obligation of the Investor. The
obligation hereunder of the Investor to accept a Put Notice and to acquire and
pay for the Put Shares is subject to the satisfaction or (to the extent
permitted by applicable law) waiver, at or before each Put Date and each Closing
Date, of each of the conditions set forth below. These conditions are for the
Investor’s sole benefit and (to the extent permitted by applicable law) may be
waived by the Investor at any time in its sole discretion.

(i) Accuracy of the Company’s Representations and Warranties. The
representations and warranties of the Company contained in this Agreement, as
modified by the Disclosure Schedule, which may be updated pursuant to
Section 5.14, (a) that are not qualified by “materiality” or “Material Adverse
Effect” shall have been true and correct in all material respects when made and
shall be true and correct in all material respects as of the applicable Put Date
and the applicable Closing Date with the same force and effect as if made on
such dates, except to the extent such representations and warranties are as of
another date, in which case, such representations and warranties shall be true
and correct in all material respects as of such other date and (b) that are
qualified by “materiality” or “Material Adverse Effect” shall have been true and
correct when made and shall be true and correct as of the applicable Put Date
and the applicable Closing Date with the same force and effect as if made on
such dates, except to the extent such representations and warranties are as of
another date, in which case, such representations and warranties shall be true
and correct as of such other date.

(ii) Registration Statement. The Registration Statement is effective and neither
the Company nor the Investor shall have received notice that the Commission has
issued or intends to issue a stop order with respect to the Registration
Statement. The Company shall have a maximum dollar amount certain of Common
Stock registered under the Registration Statement which are in an amount (a) as
of the Effective Date, not less than the Maximum Commitment Amount and (b) as of
the applicable Put Date, not less than the maximum dollar amount worth of Put
Shares issuable pursuant to the applicable Put Notice. As of the applicable Put
Date and the applicable Closing Date, the Investor shall be permitted to utilize
the Prospectus to resell all of the Commitment Shares and Put Shares it then
owns or has the right to acquire pursuant to all Put Notices issued pursuant to
this Agreement. The Current Report shall have been filed with the Commission, as
required pursuant to this Agreement, and all Prospectus Supplements shall have
been filed with the Commission, as required pursuant to this Agreement, to
disclose the sale of the Put Shares prior to the applicable Closing Date only as
required by this Agreement, and an



--------------------------------------------------------------------------------

electronic copy of each such Prospectus Supplement together with the Base
Prospectus shall have been delivered or made available to the Investor in
accordance with Section 5.9 hereof. Any other material required to be filed by
the Company or any other offering participant pursuant to Rule 433(d) under the
Securities Act shall have been filed with the Commission within the applicable
time periods prescribed for such filings by Rule 433 under the Securities Act.

(iii) No Suspension. Trading in the Common Stock shall not have been suspended
by the Commission or the Principal Market (except for any suspension of trading
of limited duration agreed to by the Company, which suspension shall be
terminated prior to the applicable Put Date and applicable Closing Date), and
the Company shall not have received any notice that the listing or quotation of
the Common Stock on the Principal Market shall be terminated on a date certain
(which termination shall be final and non-appealable). At any time prior to the
applicable Put Date and applicable Closing Date, none of the events described in
clauses (i), (ii) and (iii) of Section 5.7 shall have occurred, trading in
securities generally as reported on the Principal Market shall not have been
suspended or limited, nor shall a banking moratorium have been declared either
by the United States or New York State authorities.

(iv) Performance of the Company. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the applicable Put Date and the applicable Closing Date
and shall have delivered to the Investor on the applicable Closing Date the
Closing Certificate substantially in the form attached hereto as Exhibit C.

(v) No Injunction. No statute, rule, regulation, order, decree, writ, ruling or
injunction shall have been enacted, entered, promulgated, threatened or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of or which would materially modify or delay any of the
transactions contemplated by this Agreement.

(vi) No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any court or governmental authority shall have been commenced or
threatened, and no inquiry or investigation by any governmental authority shall
have been commenced or threatened, against the Company or any Subsidiary, or any
of the officers, directors or affiliates of the Company or any Subsidiary,
seeking to restrain, prevent or change the transactions contemplated by this
Agreement, or seeking damages in connection with such transactions.

(vii) Limits. The issuance and sale of the Put Shares issuable pursuant to such
Put Notice shall not (A) exceed the Maximum Put Amount, or together with all
other Put Notices the Maximum Commitment Amount or the Exchange Cap or
(B) violate Section 5.5 hereof.

(viii) Shares Authorized and Delivered. The Commitment Shares and the Put Shares
issuable pursuant to each Put Notice shall have been duly authorized by all
necessary corporate action of the Company. The Company shall have delivered the
Commitment Shares and all Shares relating to all prior Put Notices, as
applicable.

(ix) Listing of Shares. If required, the Company shall have submitted to the
Principal Market, at or prior to the applicable Put Date, a notification form of
listing of additional shares related to the Put Shares issuable pursuant to such
Put Notice, in accordance with the bylaws,



--------------------------------------------------------------------------------

listed securities maintenance standards and other rules of the Principal Market
and, prior to the applicable Closing Date, such Put Shares shall have been
approved for listing or quotation on the Principal Market (if such approval is
required for the listing or quotation thereof on the Principal Market), subject
only to notice of issuance.

(x) Opinions of Counsel; Bring-Down. Subsequent to the filing of the Current
Report pursuant to Section 2.7 and prior to the first Put Date, the Investor
shall have received an opinion from counsel to the Company in the form mutually
agreed to by the parties hereto. On each Closing Date, the Investor shall have
received an opinion “bring down” from counsel to the Company in the form
mutually agreed to by the parties hereto.

(xi) Payment of Investor’s Counsel Fees; Due Diligence Expenses. On the
Effective Date, the Company shall have paid by wire transfer of immediately
available funds to an account designated by the Investor’s counsel, the fees and
expenses of the Investor’s counsel in accordance with Section 9.1 of this
Agreement.

ARTICLE VII

TERMINATION

Section 7.1 Term, Termination. Unless earlier terminated as provided hereunder,
this Agreement shall terminate automatically upon the earlier of the
(i) expiration of the Commitment Period or (ii) the date that Put Shares
totaling the Maximum Commitment Amount have been issued to the Invstor pursuant
to this Agreement. Subject to Section 7.3, this Agreement may be terminated at
any time by the mutual written consent of the parties, effective as of the date
of such mutual written consent unless otherwise provided in such written
consent, it being hereby acknowledged and agreed that the Investor may not
consent to such termination during a Pricing Period or prior to a Closing Date
in the event the Investor has instructed the Broker-Dealer to effect an
open-market sale of Put Shares which are subject to a pending Put Notice but
which have not yet been physically delivered by the Company (and/or credited by
book-entry) to the Investor in accordance with the terms and subject to the
conditions of this Agreement. Subject to Section 7.3, the Company may terminate
this Agreement effective upon one Trading Day’s prior written notice to the
Investor delivered in accordance with Section 9.4; provided, however, that
(i) such termination shall not occur during a Pricing Period or, subsequent to
the issuance of a Put Notice, prior to the Closing Date related to such Put
Notice and (ii) prior to issuing any press release, or making any public
statement or announcement, with respect to such termination, the Company shall
consult with the Investor and shall obtain the Investor’s consent to the form
and substance of such press release or other disclosure, which consent shall not
be unreasonably delayed or withheld.

Section 7.2 Other Termination. If the Company provides the Investor with an
Other Financing Notice or an Integration Notice, in each case pursuant to
Section 5.6(ii) of this Agreement, or if the Company otherwise enters into any
agreement, plan, arrangement or transaction with a third party or determines to
utilize any existing agreement, plan or arrangement with a third party, in each
case the principal purpose of which is to implement, effect or consummate
outside a Pricing Period, but otherwise during the Commitment Period, a Similar
Financing, an ATM or a Price Reset Provision (in which case the Company shall so
notify the Investor within 48 hours



--------------------------------------------------------------------------------

thereof), then in all such cases, subject to Section 7.3, the Investor shall
have the right to terminate this Agreement within the subsequent 30-day period
(the “Event Period”), effective upon one Trading Day’s prior written notice
delivered to the Company in accordance with Section 9.4 at any time during the
Event Period. The Company shall promptly (but in no event later than 24 hours)
notify the Investor (and, if required under applicable law, including, without
limitation, Regulation FD promulgated by the Commission, or under the applicable
rules and regulations of the Principal Market, the Company shall publicly
disclose such information in accordance with Regulation FD and the applicable
rules and regulations of the Principal Market), and, subject to Section 7.3, the
Investor shall have the right to terminate this Agreement at any time after
receipt of such notification, if: (i) any condition, occurrence, state of facts
or event constituting a Material Adverse Effect has occurred; (ii) a Material
Change in Ownership has occurred or the Company enters into a definitive
agreement providing for a Material Change in Ownership; or (iii) a default or
event of default has occurred and is continuing under the terms of any
agreement, contract, note or other instrument to which the Company or any of its
Subsidiaries is a party with respect to any indebtedness for borrowed money
representing more than 10% of the Company’s consolidated assets, in any such
case, upon one Trading Day’s prior written notice delivered to the Company in
accordance with Section 9.4 hereof.

Section 7.3 Effect of Termination. In the event of termination by the Company or
the Investor pursuant to Section 7.1 or 7.2, as applicable, written notice
thereof shall forthwith be given to the other party as provided in Section 9.4
and the transactions contemplated by this Agreement shall be terminated without
further action by either party. If this Agreement is terminated as provided in
Section 7.1 or 7.2 herein, this Agreement shall become void and of no further
force and effect, except that (i) the provisions of Article VIII
(Indemnification), Section 9.1 (Fees and Expenses), Section 9.2 (Specific
Enforcement, Consent to Jurisdiction, Waiver of Jury Trial), Section 9.4
(Notices), Section 9.8 (Governing Law), Section 9.9 (Survival), Section 9.11
(Publicity), Section 9.12 (Severability) and this Article VII (Termination)
shall remain in full force and effect notwithstanding such termination, (ii) if
the Investor owns any Shares at the time of such termination, the covenants and
agreements of the Company and the Investor, as applicable, contained in
Section 5.1 (Securities Compliance), Section 5.3 (Compliance with Laws),
Section 5.7 (Stop Orders), Section 5.8 (Amendments to the Registration
Statement; Prospectus Supplements; Free Writing Prospectuses), Section 5.9
(Prospectus Delivery), Section 5.11 (Effective Registration Statement),
Section 5.12 (Non-Public Information) and Section 5.13 (Broker/Dealer) shall
remain in full force and effect notwithstanding such termination for a period of
six months following such termination, (iii) the covenants and agreements of the
Investor contained in Section 5.10 (Selling Restrictions) shall remain in full
force and effect notwithstanding such termination for a period of 90 days
following such termination, and (iv) if the Investor owns any Shares at the time
of such termination, the covenants and agreements of the Company contained in
Section 5.2 (Registration and Listing) shall remain in full force and effect
notwithstanding such termination for a period of 30 days following such
termination. Notwithstanding anything in this Agreement to the contrary, no
termination of this Agreement by any party shall affect any cash fees paid to
the Investor or its counsel pursuant to Section 9.1, in each case all of which
fees shall be non-refundable, regardless of whether any Put Notices are issued
by the Company or settled hereunder. Nothing in this Section 7.3 shall be deemed
to release the Company or the Investor from any liability for any breach under
this Agreement, or to impair the rights of the Company and the Investor to
compel specific performance by the other party of its obligations under this
Agreement.



--------------------------------------------------------------------------------

ARTICLE VIII

INDEMNIFICATION

Section 8.1 General Indemnity.

(a) Indemnification by the Company. The Company shall indemnify and hold
harmless the Investor each affiliate, employee, representative and advisor of
and to the Investor, and each person, if any, who controls the Investor within
the meaning of Section 15 of the Securities Act or Section 20(a) of the Exchange
Act from and against all losses, claims, damages, liabilities and expenses
(including reasonable costs of defense and investigation and all attorneys’
fees) to which the Investor and each such other person may become subject, under
the Securities Act or otherwise, insofar as such losses, claims, damages,
liabilities and expenses (or actions in respect thereof) arise out of or are
based upon (a) any violation of United States federal or state securities laws
or the rules and regulations of the Principal Market by the Company or any of
its Subsidiaries, affiliates, officers, directors or employees in connection
with the transactions contemplated by this Agreement, (b) any untrue statement
or alleged untrue statement of a material fact contained, or incorporated by
reference, in the Registration Statement or any amendment thereto or any
omission or alleged omission to state therein, or in any document incorporated
by reference therein, a material fact required to be stated therein or necessary
to make the statements therein not misleading, or (c) any untrue statement or
alleged untrue statement of a material fact contained, or incorporated by
reference, in the Prospectus, any Issuer Free Writing Prospectus, or in any
amendment thereof or supplement thereto, or in any “issuer information” (as
defined in Rule 433 under the Securities Act) of the Company, which “issuer
information” is required to be, or is, filed with the Commission or otherwise
contained in any Free Writing Prospectus, or any amendment or supplement
thereto, or any omission or alleged omission to state therein, or in any
document incorporated by reference therein, a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided, however,
that (A) the Company shall not be liable under this Section 8.1(a) to the extent
that a court of competent jurisdiction shall have determined by a final judgment
(from which no further appeals are available) that such loss, claim, damage,
liability or expense resulted directly and solely from any such acts or failures
to act, undertaken or omitted to be taken by the Investor, any Broker Dealer or
such person through its bad faith or willful misconduct, (B) the foregoing
indemnity shall not apply to any loss, claim, damage, liability or expense to
the extent, but only to the extent, arising out of or based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of the Investor expressly for use in a Current Report,
any Prospectus Supplement or any Permitted Free Writing Prospectus, or any
amendment thereof or supplement thereto, and (C) with respect to the Prospectus,
the foregoing indemnity shall not inure to the benefit of the Investor or any
such person from whom the person asserting any loss, claim, damage, liability or
expense purchased Common Stock, if copies of all Prospectus Supplements required
to be filed pursuant to Section 2.6 and 5.9, together with the Base Prospectus,
were timely delivered or made available to the Investor pursuant hereto and a
copy of the Base Prospectus, together with a Prospectus Supplement (as
applicable), was not sent or



--------------------------------------------------------------------------------

given by or on behalf of the Investor or any such person to such person, if
required by law to have been delivered, at or prior to the written confirmation
of the sale of the Common Stock to such person, and if delivery of the Base
Prospectus, together with a Prospectus Supplement (as applicable), would have
cured the defect giving rise to such loss, claim, damage, liability or expense.

Subject to Section 8.2, the Company shall reimburse the Investor and each such
controlling person promptly upon demand (with accompanying presentation of
documentary evidence) for all legal and other costs and expenses reasonably
incurred by the Investor or such indemnified persons in investigating, defending
against, or preparing to defend against any such claim, action, suit or
proceeding with respect to which it is entitled to indemnification.

(b) Indemnification by the Investor. The Investor shall indemnify and hold
harmless the Company, each of its directors and officers, and each person, if
any, who controls the Company within the meaning of Section 15 of the Securities
Act or Section 20(a) of the Exchange Act from and against all losses, claims,
damages, liabilities and expenses (including reasonable costs of defense and
investigation and all attorneys fees) to which the Company and each such other
person may become subject, under the Securities Act or otherwise, insofar as
such losses, claims, damages, liabilities and expenses (or actions in respect
thereof) arise out of or are based upon (i) any violation of law (including
United States federal or state securities laws or the rules and regulations of
the Principal Market) by the Investor or the Broker-Dealer or any of their
respective, affiliates, associates, representatives, agents, officers, directors
or employees or any entity managed or controlled by the Investor in connection
with the transactions contemplated by this Agreement, (ii) any breach by the
Investor of this Agreement, or (iii) any untrue statement or alleged untrue
statement of a material fact contained in the Current Report or any Prospectus
Supplement or Permitted Free Writing Prospectus, or in any amendment thereof or
supplement thereto, or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, in each case, to the extent, but only to the extent, the untrue
statement, alleged untrue statement, omission or alleged omission was made in
reliance upon, and in conformity with, written information furnished by the
Investor to the Company expressly for inclusion in the Current Report or such
Prospectus Supplement or Permitted Free Writing Prospectus, or any amendment
thereof or supplement thereto. Subject to Section 8.2, the Investor shall
reimburse the Company and each such director, officer or controlling person
promptly upon demand for all legal and other costs and expenses reasonably
incurred by the Company or such indemnified persons in investigating, defending
against, or preparing to defend against any such claim, action, suit or
proceeding with respect to which it is entitled to indemnification.

Section 8.2 Indemnification Procedures. Promptly after a person receives notice
of a claim or the commencement of an action for which the person intends to seek
indemnification under Section 8.1, the person will notify the indemnifying party
in writing of the claim or commencement of the action, suit or proceeding;
provided, however , that failure to notify the indemnifying party will not
relieve the indemnifying party from liability under Section 8.1, except to the
extent it has been materially prejudiced by the failure to give notice. The
indemnifying party will be entitled to participate in the defense of any claim,
action, suit or proceeding as to which indemnification is being sought, and if
the indemnifying party



--------------------------------------------------------------------------------

acknowledges in writing the obligation to indemnify the party against whom the
claim or action is brought, the indemnifying party may (but will not be required
to) assume the defense against the claim, action, suit or proceeding with
counsel satisfactory to it. After an indemnifying party notifies an indemnified
party that the indemnifying party wishes to assume the defense of a claim,
action, suit or proceeding, the indemnifying party will not be liable for any
legal or other expenses incurred by the indemnified party in connection with the
defense against the claim, action, suit or proceeding except that if, in the
opinion of counsel to the indemnifying party, one or more of the indemnified
parties should be separately represented in connection with a claim, action,
suit or proceeding, the indemnifying party will pay the reasonable fees and
expenses of one separate counsel for the indemnified parties. Each indemnified
party, as a condition to receiving indemnification as provided in Section 8.1,
will cooperate in all reasonable respects with the indemnifying party in the
defense of any action or claim as to which indemnification is sought. No
indemnifying party will be liable for any settlement of any action effected
without its prior written consent. Notwithstanding the foregoing sentence, if at
any time an indemnified party that is entitled to reimbursement pursuant to this
Article VIII shall have requested (by written notice provided in accordance with
Section 9.4) an indemnifying party to reimburse the indemnified party for fees
and expenses of counsel, such indemnifying party agrees that it shall be liable
for any settlement of the nature contemplated hereby effected without its
written consent if (i) such settlement is entered into more than 45 days after
receipt by such indemnifying party of the aforesaid request, (ii) such
indemnifying party shall have received written notice of the terms of such
settlement at least 30 days prior to such settlement being entered into and
(iii) such indemnifying party shall not have reimbursed such indemnified party
in accordance with such request prior to the date of such settlement. No
indemnifying party will, without the prior written consent of the indemnified
party, effect any settlement of a pending or threatened action with respect to
which an indemnified party is, or is informed that it may be, made a party and
for which it would be entitled to indemnification, unless the settlement
includes an unconditional release of the indemnified party from all liability
and claims which are the subject matter of the pending or threatened action.

If for any reason the indemnification provided for in this Agreement is not
available to, or is not sufficient to hold harmless, an indemnified party in
respect of any loss or liability referred to in Section 8.1 as to which such
indemnified party is entitled to indemnification thereunder, each indemnifying
party shall, in lieu of indemnifying the indemnified party, contribute to the
amount paid or payable by the indemnified party as a result of such loss or
liability, (i) in the proportion which is appropriate to reflect the relative
benefits received by the indemnifying party, on the one hand, and by the
indemnified party, on the other hand, from the sale of Shares which is the
subject of the claim, action, suit or proceeding which resulted in the loss or
liability or (ii) if the allocation provided by clause (i) is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above, but also the relative fault
of the indemnifying party, on the one hand, and the indemnified party, on the
other hand, with respect to the statements or omissions which are the subject of
the claim, action, suit or proceeding that resulted in the loss or liability, as
well as any other relevant equitable considerations.

The remedies provided for in Section 8.1 and this Section 8.2 are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any indemnified person at law or in equity.



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

Section 9.1 Fees and Expenses. Each party shall bear its own fees and expenses
related to the transactions contemplated by this Agreement; provided, however,
that the Company has paid the Investor’s counsel, attorneys’ fees and expenses
in the amount of $25,000 (inclusive of disbursements and out-of-pocket
expenses), in connection with the preparation, negotiation, execution and
delivery of this Agreement, legal due diligence and all other related
transaction matters. The Company shall pay all U.S. federal, state and local
stamp and other similar transfer and other taxes and duties levied in connection
with issuance of the shares of Common Stock pursuant hereto. For the avoidance
of doubt, all of the fees payable to the Investor or its counsel pursuant to
this Section 9.1 shall be non-refundable, regardless of whether any Put Notices
are issued by the Company or settled hereunder. In addition, upon the execution
of this Agreement, the Company shall issue to the Investor the number of shares
of Common Stock (the “Commitment Shares”) equal to $500,000 divided by the
average of the VWAP for the five Trading Days immediately preceding the
Effective Date.

Section 9.2 Specific Enforcement, Consent to Jurisdiction, Waiver of Jury Trial.

(i) The Company and the Investor acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that either party shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement by
the other party and to enforce specifically the terms and provisions hereof this
being in addition to any other remedy to which either party may be entitled by
law or equity.

(ii) Each of the Company and the Investor (a) hereby irrevocably submits to the
jurisdiction of the courts of the State of New York in New York County or the
court of the United States, Southern District of New York for the purposes of
any suit, action or proceeding arising out of or relating to this Agreement, and
(b) hereby waives, and agrees not to assert in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
such court, that the suit, action or proceeding is brought in an inconvenient
forum or that the venue of the suit, action or proceeding is improper. Each of
the Company and the Investor consents to process being served in any such suit,
action or proceeding by mailing a copy thereof to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing in
this Section 9.2 shall affect or limit any right to serve process in any other
manner permitted by law.

(iii) EACH OF THE COMPANY AND THE INVESTOR HEREBY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR DISPUTES RELATING
HERETO. EACH OF THE COMPANY AND THE INVESTOR CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY



--------------------------------------------------------------------------------

PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.

Section 9.3 Entire Agreement; Amendment. This Agreement, together with the
exhibits referred to herein and the Disclosure Schedule, and the Confidentiality
Agreement, dated as of April 23, 2012, by and between the Company and the
Investor, represents the entire agreement of the parties with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by either party relative to subject matter hereof
not expressly set forth herein or therein. No provision of this Agreement may be
amended other than by a written instrument signed by both parties hereto. The
Disclosure Schedule and all exhibits to this Agreement are hereby incorporated
by reference in, and made a part of, this Agreement as if set forth in full
herein.

Section 9.4 Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery or facsimile (with facsimile machine
confirmation of delivery received) at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The address for
such communications shall be:

If to the Company:

Ebun S. Garner, Esq.

General Counsel and SVP

Alphatec Holdings, Inc.

5818 El Camino Real

Carlsbad, CA 92008

Facsimile: 760-431-9083

With a copy to:

Michael Fantozzi, Esq.

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

One Financial Center

Boston, MA02111

Facsimile: (617) 542-2241

If to Investor:

Barry Patterson

Eclipse Advisors, LLC

551 Fifth Avenue, 6th floor, suite 612

New York, NY 10176

Facsimile: (212) 409-8447



--------------------------------------------------------------------------------

With a copy to:

Marc G. Rosenberg, Esq.

McLaughlin & Stern, LLP

260 Madison Avenue

New York, NY 10016

Facsimile: (800) 933-0981

Either party hereto may from time to time change its address for notices by
giving at least 10 days advance written notice of such changed address to the
other party hereto.

Section 9.5 Waivers. No waiver by either party of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any other provisions, condition
or requirement hereof nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter. No provision of this Agreement may be waived other than in a
written instrument signed by the party against whom enforcement of such waiver
is sought.

Section 9.6 Headings; Construction. The article, section and subsection headings
in this Agreement are for convenience only and shall not constitute a part of
this Agreement for any other purpose and shall not be deemed to limit or affect
any of the provisions hereof. Unless the context clearly indicates otherwise,
each pronoun herein shall be deemed to include the masculine, feminine, neuter,
singular and plural forms thereof. The terms “including,” “includes,” “include”
and words of like import shall be construed broadly as if followed by the words
“without limitation.” The terms “herein,” “hereunder,” “hereof” and words of
like import refer to this entire Agreement instead of just the provision in
which they are found. The parties agree that each of them and their respective
counsel has reviewed and had an opportunity to revise this Agreement and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement. In addition, each and every reference to share
prices and shares of Common Stock in this Agreement shall be subject to
adjustment for any stock splits, stock combinations, stock dividends,
recapitalizations and other similar transactions that occur on or after the date
of this Agreement.

Section 9.7 Successors and Assigns. The Investor may not assign this Agreement
to any person without the prior consent of the Company, in the Company’s sole
discretion. This Agreement shall be binding upon and inure to the benefit of the
parties and their successors and assigns. The assignment by a party to this
Agreement of any rights hereunder shall not affect the obligations of such party
under this Agreement.

Section 9.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal procedural and substantive laws of the State of New
York, without giving effect to the choice of law provisions of such state that
would cause the application of the laws of any other jurisdiction.



--------------------------------------------------------------------------------

Section 9.9 Survival. The representations, warranties, covenants and agreements
of the Company and the Investor contained in this Agreement shall survive the
execution and delivery hereof until the termination of this Agreement; provided
, however , that (i) the provisions of Article VII (Termination), Article VIII
(Indemnification), Section 9.1 (Fees and Expenses), Section 9.2 (Specific
Enforcement, Consent to Jurisdiction, Waiver of Jury Trial), Section 9.4
(Notices), Section 9.8 (Governing Law), Section 9.11 (Publicity), Section 9.12
(Severability) and this Section 9.9 (Survival) shall remain in full force and
effect notwithstanding such termination, (ii) if the Investor owns any Shares at
the time of such termination, the covenants and agreements of the Company and
the Investor, as applicable, contained in Section 5.1 (Securities Compliance),
Section 5.3 (Compliance with Laws), Section 5.7 (Stop Orders), Section 5.8
(Amendments to the Registration Statement; Prospectus Supplements; Free Writing
Prospectuses), Section 5.9 (Prospectus Delivery), Section 5.11 (Effective
Registration Statement), Section 5.12 (Non-Public Information) and Section 5.13
(Broker/Dealer) shall remain in full force and effect notwithstanding such
termination for a period of six months following such termination, (iii) the
covenants and agreements of the Investor contained in Section 5.10 (Selling
Restrictions) shall remain in full force and effect notwithstanding such
termination for a period of 90 days following such termination, and (iv) if the
Investor owns any Shares at the time of such termination, the covenants and
agreements of the Company contained in Section 5.2 (Registration and Listing)
shall remain in full force and effect notwithstanding such termination for a
period of 30 days following such termination.

Section 9.10 Counterparts. This Agreement may be executed in counterparts, all
of which taken together shall constitute one and the same original and binding
instrument and shall become effective when all counterparts have been signed by
each party and delivered to the other parties hereto, it being understood that
all parties hereto need not sign the same counterpart. In the event any
signature is delivered by facsimile, digital or electronic transmission, such
transmission shall constitute delivery of the manually executed original.

Section 9.11 Publicity. On or after the Effective Date, the Company may issue a
press release or otherwise make a public statement or announcement with respect
to this Agreement or the transactions contemplated hereby or the existence of
this Agreement (including, without limitation, by filing a copy of this
Agreement with the Commission); provided, however, that prior to issuing any
such press release, or making any such public statement or announcement, the
Company shall consult with the Investor on the form and substance of such press
release or other disclosure (unless the disclosure previously has been reviewed
and approved by the Investor).

Section 9.12 Severability. The provisions of this Agreement are severable and,
in the event that any court of competent jurisdiction shall determine that any
one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement, and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.



--------------------------------------------------------------------------------

Section 9.13 No Third Party Beneficiaries. Except as expressly provided in
Article VIII, this Agreement is intended only for the benefit of the parties
hereto and their respective permitted successors and assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other person.

Section 9.14 Further Assurances. From and after the date of this Agreement, upon
the request of the Investor or the Company, each of the Company and the Investor
shall execute and deliver such instrument, documents and other writings as may
be reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement.

[The remainder of this page is intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Investment Agreement to
be executed by the undersigned, thereunto duly authorized, as of the date first
set forth above.

 

ALPHATEC HOLDINGS, INC. By:  

/s/ Leslie Cross

Name: Leslie Cross Title: Chairman and CEO ECLIPSE ADVISORS, LLC By:  

/s/ Barry Patterson

Name: Barry Patterson Title: Managing Member